 


Exhibit 10.34






____________________________________________
ASSET PURCHASE AGREEMENT

by and between


Hearthside Food Solutions, LLC


and


Post Acquisition Sub I, LLC


Dated as of May 8, 2013
____________________________________________















--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Page
 
 
ARTICLE I PURCHASE AND SALE OF THE PURCHASED ASSETS
1
Section 1.1
Purchased Assets and Excluded Assets
1
Section 1.2
Assumption and Retention of Liabilities
3
Section 1.3
Purchase Price
5
Section 1.4
Consent of Third Parties
5
Section 1.5
Closing
5
 
 
ARTICLE II CONSIDERATION AND MANNER OF PAYMENT
6
Section 2.1
Payments at Closing
6
Section 2.2
Adjustments to Purchase Price
6
Section 2.3
Allocation of Purchase Price
8
Section 2.4
No Set Off
8
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER
9
Section 3.1
Organization and Qualification
9
Section 3.2
Authorization; Enforceability
9
Section 3.3
No Violation
9
Section 3.4
Consents
9
Section 3.5
Financial Statements
10
Section 3.6
Absence of Certain Changes
11
Section 3.7
Taxes
11
Section 3.8
Contracts
12
Section 3.9
Real Property
14
Section 3.10
Personal Property
15
Section 3.11
Intellectual Property
15
Section 3.12
Litigation
17
Section 3.13
Compliance with Applicable Laws
17
Section 3.14
Regulatory Compliance
18
Section 3.15
Compliance with Environmental Requirements
18
Section 3.16
Employee Benefit Plans
19
Section 3.17
Labor Matters
19
Section 3.18
Employees
20
Section 3.19
Affiliate Transactions
20
Section 3.20
Sufficiency of Assets
20
Section 3.21
Brokers
20
Section 3.22
Inventory
20
Section 3.23
Insurance
20
Section 3.24
Suppliers and Customers
21
Section 3.25
No Undisclosed Liabilities
21
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER
21
Section 4.1
Organization and Qualification
21
Section 4.2
Authorization; Enforceability
21
Section 4.3
No Consents
21
Section 4.4
Litigation
21
Section 4.5
No Violation
21
Section 4.6
Available Funds
22


i

--------------------------------------------------------------------------------



TABLE OF CONTENTS





 
 
Page
 
 
 
 
 
 
Section 4.7
Brokers
22
 
 
ARTICLE V COVENANTS OF THE SELLER
22
Section 5.1
Conduct of Business
22
Section 5.2
Further Assurances
23
Section 5.3
Notifications; Schedules Updates
23
Section 5.4
Regulatory Filings
24
Section 5.5
Reasonable Access; Confidentiality
24
Section 5.6
Network Migration
25
Section 5.7
Fixed Asset List
25
Section 5.8
Phone Migration
25
 
 
ARTICLE VI COVENANTS OF THE BUYER
25
Section 6.1
Further Assurances
25
Section 6.2
Regulatory Filings
25
Section 6.3
Notification
26
 
 
ARTICLE VII CONDITIONS PRECEDENT TO THE CLOSING
26
Section 7.1
Conditions Precedent to Each Party's Obligations.
26
Section 7.2
Conditions Precedent to Obligations of the Buyer
26
Section 7.3
Conditions Precedent to Obligations of the Seller
27
 
 
ARTICLE VIII CLOSING
27
Section 8.1
Time and Place
27
Section 8.2
Deliveries by the Seller
27
Section 8.3
Deliveries by the Buyer
28
 
 
ARTICLE IX POST CLOSING COVENANTS
28
Section 9.1
Tax Covenants
28
Section 9.2
Access to Books and Records
28
Section 9.3
Attorney Client Privilege
29
Section 9.4
Employee Matters
29
Section 9.5
Confidentiality
32
Section 9.6
Further Assurances
33
Section 9.7
Excluded Assets and Excluded Liabilities
33
Section 9.8
Restricted Activities
34
Section 9.9
Transferred Cellular Phone Numbers
35
 
 
ARTICLE X INDEMNIFICATION
35
Section 10.1
Survival of the Seller's Representations, Warranties and Covenants; Time Limits
on Indemnification Obligations
35
Section 10.2
Survival of the Buyer's Representations, Warranties and Covenants; Time Limits
on Indemnification Obligations
35
Section 10.3
Indemnification by the Seller
36
Section 10.4
Indemnification by the Buyer
36
Section 10.5
Indemnification Procedure for Third Party Claims and Environmental Claims
37


ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS





 
 
Page
 
 
 
 
 
 
Section 10.6
Calculation of Losses
39
Section 10.7
Limitation on Indemnification
39
Section 10.8
Exclusion of Other Remedies
41
Section 10.9
Notice of Claims
41
 
 
ARTICLE XI TERMINATION
41
Section 11.1
Termination
42
Section 11.2
Effect of Termination
42
 
 
ARTICLE XII DEFINITIONS
42
Section 12.1
Definitions
42
 
 
ARTICLE XIII MISCELLANEOUS
49
Section 13.1
Notices, Consents, etc
49
Section 13.2
Severability
50
Section 13.3
Successors; Assignment
50
Section 13.4
Counterparts; Facsimile Signatures
50
Section 13.5
Expenses
51
Section 13.6
Governing Law
51
Section 13.7
Table of Contents and Headings
51
Section 13.8
Entire Agreement; Amendments and Waivers
51
Section 13.9
Third Parties
51
Section 13.10
Disclosure Generally
52
Section 13.11
Acknowledgment by the Buyer; Disclaimers
52
Section 13.12
Interpretive Matters
53
Section 13.13
Construction
53
Section 13.14
Submission to Jurisdiction
53
Section 13.15
Waiver of Jury Trial
54
Section 13.16
Specific Performance
54
Section 13.17
Press Releases and Public Disclosures
54
Section 13.18
Time of the Essence
55






iii

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
May 8, 2013, by and between Hearthside Food Solutions, LLC, a Delaware limited
liability company (the "Seller), and Post Acquisition Sub I, LLC, a Delaware
limited liability company (the "Buyer"). Each of the parties named above may be
referred to herein as a "Party" and collectively as the "Parties." Capitalized
terms used, but not otherwise defined, herein shall have the meanings set forth
in Article XII below.
RECITALS
WHEREAS, subject to the terms and conditions contained herein, the Buyer wishes
to buy and the Seller wishes to sell the assets that are used by the Seller in
the business of manufacturing, packaging, distributing, selling and marketing
private label and branded bulk granola, ready‑to‑eat cereals and granola snacks
out of the facilities constituting the Acquired Leased Real Property that is
being assigned to the Buyer hereunder (the "Business") and the Buyer desires to
assume the Assumed Liabilities, in each case, to the extent set forth in this
Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
ARTICLE I
PURCHASE AND SALE OF THE PURCHASED ASSETS
Section 1.1    Purchased Assets and Excluded Assets.
(a)    Purchased Assets. On the Closing Date, on the terms and subject to the
terms and conditions hereof, and in consideration of the Purchase Price to be
paid to the Seller by the Buyer and the Assumed Liabilities to be assumed by the
Buyer, the Buyer will purchase and acquire from the Seller, and the Seller will
sell, convey, assign, transfer and deliver to the Buyer, all of the Seller's
right, title and interest in and to all of the assets, properties, rights and
interests of every kind and nature, whether real, personal or mixed, tangible or
intangible (including goodwill of the Business), wherever located and whether
now existing or hereafter acquired, which are used in or held for use in the
operation or conduct of the Business (collectively, the "Purchased Assets") free
and clear of all Liens other than Permitted Liens, including the following, but
excluding the Excluded Assets:
(i)    the Leased Real Property of the Seller and all Leases related thereto
(the "Acquired Leased Real Property");
(ii)    the Inventory of the Seller relating to the Business (the "Acquired
Inventory");
(iii)    the Accounts Receivable of the Seller relating to the Business listed
on Schedule 1.1(a)(iii) and hereafter updated as provided in Section 5.3(b) (the
"Acquired Accounts Receivable");
(iv)    the Tangible Personal Property of the Seller located at the Acquired
Leased Real Property as of the Closing Date, including the Tangible Personal
Property listed on Schedule 1.1(a)(iv) and hereafter updated as provided in
Section 5.3(b) (the "Acquired Tangible Personal Property");




--------------------------------------------------------------------------------




(v)    to the extent assignable, and subject to the terms and conditions of
Section 1.4, the Contracts and Purchase Orders of the Seller and the rights of
Seller thereunder (collectively, the "Assigned Contracts") and those Contracts
relating exclusively to the Business (including Purchase Orders) which are
entered into in the Ordinary Course of Business after the date hereof in
compliance with Section 5.1 and the rights of the Seller thereunder
(collectively, the "Other Assigned Contracts"), in each case listed on
Schedule 1.1(a)(v) as hereafter updated as provided in Section 5.3(b);
(vi)    the Intellectual Property owned or used by the Seller relating primarily
to the Business, including the Intellectual Property listed on
Schedule 1.1(a)(vi) (the "Assigned Intellectual Property");
(vii)    to the extent assignable, the Licenses and Permits of the Seller
relating to the Business, including the Licenses and Permits listed on
Schedule 1.1(a)(vii) (the "Assigned Licenses and Permits"); and
(viii)    lists, records and other information pertaining to suppliers and
customers, accounts, personnel, sales histories and referral sources, all
drawings, construction plans, warranties related to any improvement of the
Acquired Leased Real Property, owner's manuals, surveys, plats, instruments,
specifications, reports, studies, plans, books, ledgers, files, financial
statements, invoices, documents, correspondence, market share data, product
literature, and business and accounting records of every kind (including all
pricing, financial, business and marketing plans), advertising, creative,
marketing and promotional materials, uniform product codes, engineering data,
operating, production and other manuals, manufacturing and quality control
records and procedures, research and development files, historical detail of
accounts receivable information, warranties of or by any manufacturer or
supplier, telephone, telephone numbers, including the Transferred Cellular Phone
Numbers, telecopy and e-mail addresses and listings, including the Individual
Email Histories, and all materials (tangible or intangible), in all cases
whether in paper, microfilm, microfiche, computer tape or disc, magnetic tape or
any other form and, in each case, owned by the Seller relating to the Business
and other than the Excluded Seller Records (the "Acquired Records"); provided,
however, that the Seller may retain copies of all Acquired Records necessary or
useful to the Seller in filing any future Tax Returns or in fulfilling its
obligations under this Agreement or any Retained Liability, or any other
legitimate purpose; and
(ix)    all prepaid expenses, claims, deposits, prepayments, refunds, causes of
action, demands, actions, suits, choses in action, rights of recovery, rights
under guaranties, warranties, indemnities and all similar rights against third
parties, rights of setoff and rights of recoupment, whether choate or inchoate,
known or unknown, contingent or noncontingent, in each case, to the extent
relating to the Purchased Assets listed in clauses (i) through (viii) above.
(b)    Excluded Assets. Notwithstanding anything to the contrary contained in
this Agreement, the assets, properties, rights and interests of the Seller not
included in the Purchased Assets pursuant to Section 1.1(a) (collectively, the
"Excluded Assets"), are expressly excluded from the purchase and sale
contemplated hereby, and as such are not included in the Purchased Assets and
shall remain the property of the Seller after the Closing:
(i)    all Tax Returns and related records and documents of the Seller, and the
Seller's corporate records and minute books (the "Excluded Seller Records");

2

--------------------------------------------------------------------------------




(ii)    all Cash on Hand and bank accounts of the Seller as of the Closing Date;
(iii)    insurance benefits to the extent such benefits relate to an Excluded
Asset or Retained Liability and any claims under that certain Asset Purchase
Agreement dated as of March 6, 2010 pursuant to which the Seller acquired the
Business;
(iv)    the Corporate Services Assets of the Seller;
(v)    all rights of the Seller or any of its Affiliates under this Agreement
and the Other Agreements, and the schedules and exhibits hereto and thereto;
(vi)    the personnel records and other records that the Seller or any of its
Affiliates is required by Law to retain in its possession; provided, however,
that, to the extent permitted under Law, the Seller shall, at the Buyer's
request, provide the Buyer with copies of such records for any Hired Employee;
(vii)    all Tax attributes, Tax credits and Tax refunds of the Seller, whether
or not attributable to the Seller's ownership of the Purchased Assets;
(viii)    the assets, properties, rights and interests of the Seller set forth
on Schedule 1.1(b)(viii);
(ix)    all Plans; and
(x)    any assets that are consumed, sold or disposed of in the Ordinary Course
of Business prior to the Closing.
Section 1.2    Assumption and Retention of Liabilities.
(a)    Assumed Liabilities. As of the Closing Date, on the terms and subject to
the conditions hereof, and as additional consideration for the Purchased Assets,
the Buyer shall assume and shall pay, perform and discharge, in accordance with
their respective terms and subject to their respective conditions, all of the
Liabilities of the Seller relating primarily to the Business not specifically
defined as Retained Liabilities pursuant to Section 1.2(b) including the
following Liabilities (collectively, the "Assumed Liabilities"):
(i)    any Liability under any Assigned Contract or under any Other Assigned
Contract;
(ii)    any other Liabilities specifically assumed by the Buyer elsewhere in
this Agreement or the Other Agreements;
(iii)    any Liability in respect of Hired Employees and beneficiaries of Hired
Employees to the extent first arising after the Closing Date in their capacity
as employees of the Buyer;
(iv)    any Liabilities specifically listed on Schedule 1.2(a)(iv) and hereafter
updated as provided in Section 5.3(b); and;
(v)    any Liability arising out of or relating to product liability, breach of
warranty or similar claim for injury to person or property relating to the
Purchased Assets;

3

--------------------------------------------------------------------------------




(vi)    any Liability arising out of or relating to the return of any products
produced by the Seller relating to the Business;
(vii)    any Liability for Taxes arising out of or relating, directly or
indirectly, to the Purchased Assets or the ownership, sale or lease of any of
the Purchased Assets to the extent included in the Closing Date Net Working
Capital calculations or related solely to periods or transactions after the
Closing Date; and
(viii)    any Liability of the Seller existing on or after the Closing Date for
the accounts payable of the Seller relating to the Business including those
listed on Schedule 1.2(a)(viii) and hereafter updated as provided in Section
5.3(b).
For the avoidance of doubt, except for the Assumed Liabilities specifically
assumed by the Buyer hereunder, the Buyer and the Seller agree that the Buyer is
not assuming any Liability of the Seller and the Buyer hereby disclaims any
Liabilities of the Seller not so specifically assumed, including the Retained
Liabilities. Except for the Assumed Liabilities specifically assumed by the
Buyer hereunder, the Parties intend that the Buyer is not, nor shall it be
deemed to be a successor of the Seller with respect to any of the Seller’s
Liabilities arising or accruing before, on or after the Closing Date.
(b)    Retained Liabilities. Notwithstanding anything to the contrary in this
Agreement, the Seller shall retain and shall be responsible for, and the Buyer
shall not assume or have any responsibility for, the following Liabilities
relating to the Business (collectively, the "Retained Liabilities"):
(i)    any Liability to the extent exclusively arising out of and relating to
the Excluded Assets;
(ii)    the Seller's obligations under this Agreement and the Other Agreements;
(iii)    any Liability under any Plan of the Seller and any Liabilities to any
officer, director, or employee of the Seller or any of their dependents,
including for any salary, vacation pay, sick pay, severance, worker's
compensation, health benefits or any other compensation or benefits whatsoever
(whether under any applicable Law, any Plan or otherwise), arising out of or
relating to their employment by the Seller, except as otherwise provided in
Section 9.4;
(iv)    any Liability of the Seller under any Contract not assumed by the Buyer
pursuant to Section 1.1(a);
(v)    any Liability for Taxes imposed or arising as a result of the Seller's
operation of the Business or ownership of its assets and properties prior to the
Closing Date to the extent not included in the Closing Date Net Working Capital
calculations, including any Liability for Taxes arising out of or relating,
directly or indirectly, to the Purchased Assets or the ownership, sale or lease
of any of the Purchased Assets;
(vi)    any Indebtedness of the Seller;
(vii)    any Liability for issued but uncleared checks and drafts outstanding as
of the Closing Date; and
(viii)    any Liability related to the Equity Interests of the Seller to which
the Seller is a party or by which it is bound, obligating the Seller to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any Equity Interests of the Seller or obligating the
Seller to grant, extend, accelerate the vesting of, change the price of,
otherwise amend or enter into any such Equity Interests of the Seller.

4

--------------------------------------------------------------------------------




Section 1.3    Purchase Price. Subject to adjustment pursuant to Section 2.2 and
Section 9.4(e), the aggregate purchase price for the Purchased Assets (the
"Purchase Price") shall be an amount equal to $158,000,000 (One Hundred
Fifty-Eight Million Dollars). The Purchase Price shall be paid in the amount and
in the manner set forth in Article II.
Section 1.4    Consent of Third Parties. On the Closing Date, the Seller shall
assign to the Buyer, and the Buyer will assume, the Assigned Contracts and the
Other Assigned Contracts, to the extent provided in this Agreement, in each case
to the extent permitted by and in accordance with applicable Law.
Notwithstanding anything to the contrary in this Agreement, if the assignment or
assumption of all or any portion of any rights or obligations under any Assigned
Contract shall require the Consent of the other party thereto or any other third
party that has not been obtained prior to the Closing Date (or otherwise are not
in full force and effect) and, if applicable, the Buyer waives the condition set
forth in Section 7.2(c) and the Closing occurs, then this Agreement shall not
constitute an agreement to assign or otherwise transfer any rights or
obligations under any such Assigned Contract or Other Assigned Contract if an
attempted assignment or transfer without any such Consent would constitute a
breach or violation thereof (each, a "Restricted Assigned Contract"). Following
the Closing the Parties shall use their Reasonable Efforts, and cooperate with
each other, to obtain the required Consent relating to each Restricted Assumed
Contract as soon as practicable and, pending the receipt of the required Consent
for the Restricted Assumed Contract, the Parties shall cooperate with each other
in any reasonable and lawful arrangements designed to provide to the Buyer the
benefits of use of the Restricted Assumed Contract for its term (or any right or
benefit arising thereunder, including the enforcement for the benefit of the
Buyer of any and all rights of the Seller against a third party thereunder);
provided, however, that, except as set forth in the Transition Services
Agreement (i) the Buyer shall indemnify and hold harmless the Seller and its
Affiliates for any and all Liabilities arising in connection with any action by
a third party arising from, in connection with, or otherwise with respect to
actions taken or failed to be taken by the Seller at the Buyer's request
pursuant to this Section 1.4, and (ii) the Buyer shall reimburse the Seller for
all reasonable and documented out‑of‑pocket expenses incurred by the Seller
arising from, in connection with or otherwise with respect to actions taken by
the Seller at the Buyer's request pursuant to this Section 1.4, and (iii) the
Buyer shall perform and comply with, at the Buyer's sole cost, all of the
Seller's obligations arising after Closing, except to the extent such
obligations do not constitute an Assumed Liability, under the Restricted
Assigned Contracts as if the Buyer was the Seller thereunder. Upon receipt of
the required Consent for the assignment and transfer of a Restricted Assigned
Contract, the Seller shall promptly assign and transfer such Restricted Assigned
Contract to the Buyer, and the Buyer shall assume the obligations under such
Restricted Assigned Contract pursuant to a special-purpose assignment and
assumption agreement reasonably satisfactory to the Parties (which
special-purpose agreement the Parties shall prepare, execute and deliver in good
faith at the time of such transfer, all at no additional cost to the Buyer).
Section 1.5    Closing. The closing of the purchase and sale of the Purchased
Assets (the "Closing") shall take place as described in Article VIII on the
first Business Day immediately following the end of the Seller' s fiscal period
during which the last to be fulfilled or waived of the closing conditions set
forth in Article VII (other than the conditions that by their nature are to be
fulfilled at the Closing, but subject to the fulfillment or waiver of such
conditions) shall have been satisfied or waived in writing as provided therein,
or such other date as the Parties may mutually agree. The date on which the
Closing occurs shall be referred to in this Agreement as the "Closing Date." The
parties agree that if all such conditions are satisfied on or prior to May 25,
2013, the Closing Date shall occur on May 28, 2013. The Closing shall be deemed
effective as of 12:01 a.m., Central Time, on the Closing Date.

5

--------------------------------------------------------------------------------




ARTICLE II
CONSIDERATION AND MANNER OF PAYMENT
Section 2.1    Payments at Closing. Subject to adjustment as set forth in
Section 2.2(a) and Section 9.4(e), on the Closing Date, the Buyer shall pay to
the Seller an amount equal to the Purchase Price by wire transfer of immediately
available funds to the bank account(s) specified by the Seller in writing prior
to the Closing Date.
Section 2.2    Adjustments to Purchase Price.
(a)    Closing Date Net Working Capital Adjustment. Within ten (10) Business
Days prior to the Closing Date, but in no event less than three (3) Business
Days prior to the Closing Date, the Seller shall prepare and deliver, or cause
to be prepared and delivered, to the Buyer, a certificate of the Seller that
contains a reasonable good faith estimate of the Net Working Capital of the
Business as of the close of business on the day immediately prior to the Closing
Date (the "Estimated Net Working Capital"). If the Estimated Net Working Capital
is less than the Target Net Working Capital (such deficiency, the "Estimated
Working Capital Deficit"), then the Purchase Price shall be reduced
dollar‑for‑dollar by the amount of such Estimated Working Capital Deficit. If
the Estimated Net Working Capital is greater than the Target Net Working Capital
(such excess, the "Estimated Working Capital Surplus"), then the Purchase Price
shall be increased dollar‑for‑dollar by the amount of such Estimated Working
Capital Surplus.
(b)    Closing Date Balance Sheet and Closing Schedule. As soon as practicable
after the Closing Date, but no later than the ninetieth (90th) day following the
Closing Date, the Buyer shall prepare and deliver to the Seller: (i) a balance
sheet of the Business as of the close of business on the day immediately prior
to the Closing Date (the "Closing Date Balance Sheet"), and (ii) a schedule (the
"Closing Schedule") setting forth a calculation of the Net Working Capital of
the Business as of the close of business on the day immediately prior to the
Closing Date (determined in accordance with the methodology set forth on
Exhibit A) (the "Closing Date Net Working Capital"), and the amount, if any, by
which the Closing Date Net Working Capital is less than or greater than the
Estimated Net Working Capital. The Buyer shall make available to the Seller and
its auditors all records and work papers used in preparing the Closing Date
Balance Sheet and the Closing Schedule. The Seller shall conduct a physical
inventory prior to the Closing Date for the purpose of preparing the relevant
portions of the Closing Date Balance Sheet and the Closing Schedule and the
Inventory shall be valued in accordance with Seller's past practice set forth on
Exhibit A. The Buyer, and its independent auditors and financial advisors, if
any, shall have the right to observe the taking of such physical inventory.
(i)    Protest Notice. Within thirty (30) days after the Buyer's delivery of the
Closing Date Balance Sheet and the Closing Schedule to the Seller, the Seller
may deliver written notice (the "Protest Notice"), to the Buyer, setting forth
any objections, and the basis therefor, which the Seller may have to the Closing
Date Balance Sheet or the Closing Schedule. Any Protest Notice shall specify in
reasonable detail the nature of any disagreement so asserted. Except for such
items that are specifically disputed in a Protest Notice, the amounts set forth
on the Closing Date Balance Sheet and the Closing Schedule shall be final. The
failure of the Seller to deliver such Protest Notice within the prescribed time
period will constitute the Seller's acceptance of the Closing Date Balance Sheet
and the Closing Schedule prepared and delivered by the Buyer. If the Seller
delivers a Protest Notice within the prescribed time period, then the Buyer and
the Seller will use Reasonable Efforts to resolve any disagreements as to the
computation of the Closing Date Net Working Capital, within twenty (20) days
after delivery of the Closing Date Balance Sheet and the Closing Schedule. Any
undisputed amount due from the Buyer to the Seller or the Seller to the Buyer,
as the case may be, (an "Interim Payment") shall be paid within five (5)
Business Days after delivery of the Protest Notice.

6

--------------------------------------------------------------------------------




(ii)    Resolution of Protest. If the Buyer and the Seller are unable to resolve
any disagreement with respect to the calculation of the Closing Date Net Working
Capital within twenty (20) days following the delivery of any Protest Notice,
then either the Seller or the Buyer may refer the items in dispute to Deloitte
LLP (the "Independent Accountant"). In such case, the Seller and the Buyer will
jointly retain the Independent Accountant and direct it to render a written
report setting forth its determination of the Closing Date Net Working Capital,
resolving any and all items in dispute (as set forth in the Protest Notice), not
later than thirty (30) days after acceptance of its retention. The Seller and
the Buyer shall each submit to the Independent Accountant a binder setting forth
their respective computations of the Closing Date Net Working Capital and
specific information, evidence and support for their respective positions as to
all items in dispute. Neither the Seller nor the Buyer shall have or conduct any
communication, either written or oral, with the Independent Accountant without
the other Party either being present or receiving a concurrent copy of any
written communication. The Independent Accountant may conduct a conference
concerning the objections and disagreements between the Seller and the Buyer, at
which conference each of the Seller and the Buyer shall have the right to
(i) present its documents, materials and other evidence included in its binder
(previously provided to the Independent Accountant and the other Party) and
(ii) have present its or their advisors, accountants, counsel and other
Representatives. The Seller and the Buyer, and their respective Representatives,
shall cooperate fully with the Independent Accountant during its engagement and
respond on a timely basis to all requests for information or access to documents
or personnel made by the Independent Accountant, all with the intent to fairly
and in good faith resolve all disputes relating to the Closing Date Net Working
Capital as promptly as reasonably practicable. The Independent Accountant shall
conduct its review, resolve all disputes and, to the extent necessary, compute
the Closing Date Net Working Capital based solely on the binders submitted by
the Seller and the Buyer (not by independent review). The findings and
determinations of the Independent Accountant as set forth in its written report
shall be deemed final, conclusive and binding upon the Parties. In resolving any
disputed item, the Independent Accountant (A) may not assign a value to any
particular item greater than the greatest value for such item claimed by either
the Seller or the Buyer, or less than the lowest value for such item claimed by
either the Seller or the Buyer, in each case as presented to the Independent
Accountant, (B) shall be bound by the principles set forth in this Section 2.2
(including that all calculations shall be made in accordance with the
methodology set forth on Exhibit A), and (C) shall limit its review to matters
specifically set forth in the Protest Notice. The fees and expenses of the
Independent Accountant shall be borne by the Seller, on the one hand, and the
Buyer, on the other hand, based upon the percentage that the amount not awarded
to the Seller or the Buyer bears to the amount actually contested by the Seller
or the Buyer.
(iii)    Dispute Resolution. Notwithstanding anything to the contrary in this
Agreement, any disputes regarding amounts shown in the Closing Date Balance
Sheet or the Closing Schedule shall be resolved solely and exclusively as set
forth in this Section 2.2(b). The scope of the disputed items to be resolved by
the Independent Accountant shall be limited to whether the Closing Date Balance
Sheet and the Closing Schedule were prepared in accordance with the terms of
this Agreement. The findings and determinations of the Independent Accountant as
set forth in its written report shall be deemed final, conclusive and binding
upon the Parties and shall not be subject to collateral attack for any reason.
The Parties shall be entitled to have a judgment entered on such written report
in any court of competent jurisdiction.

7

--------------------------------------------------------------------------------




(c)    Final Net Working Capital Adjustment. Within five (5) Business Days after
the final determination of the Closing Date Balance Sheet and the Closing
Schedule, or the failure of the Seller to submit a timely Protest Notice: (i) if
the Closing Date Net Working Capital is less than the Estimated Net Working
Capital, then the Seller shall pay to the Buyer the amount of such difference
(taking into account any Interim Payments already made) by wire transfer of
immediately available funds to the bank account(s) specified by the Buyer, or
(ii) if the Closing Date Net Working Capital is greater than the Estimated Net
Working Capital, then the Buyer shall pay to the Seller the amount of such
difference (taking into account any Interim Payments already made) by wire
transfer of immediately available funds to the bank account(s) specified by the
Seller. All payments made pursuant to this Section 2.2(c) shall be treated by
all Parties as an adjustment to the Purchase Price.
Section 2.3    Allocation of Purchase Price.
(a)    Purchase Price Allocation. The Parties agree to allocate the Purchase
Price (plus Assumed Liabilities, to the extent properly taken into account under
the Code and applicable Treasury Regulations) among the Purchased Assets in
accordance with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder and the principles set forth on Schedule 2.3 (the
"Purchase Price Allocation"). Within five (5) days after the final determination
of the Closing Date Balance Sheet and the Closing Schedule as provided in
Section 2.2, the Buyer shall deliver to the Seller a draft Purchase Price
Allocation. The Seller shall have the right to review such draft Purchase Price
Allocation and shall notify the Buyer in writing of any objections within thirty
(30) days after receipt of such draft Purchase Price Allocation. The Parties
shall cooperate in good faith to reach agreement on the disputed items or
amounts, if any. If the Parties are unable to reach an agreement regarding the
Purchase Price Allocation, then within thirty (30) days following receipt by the
Buyer of the Seller's written objections, any disagreement shall be resolved by
the Independent Accountants whose involvement shall be limited solely to
disputed items. The Purchase Price Allocation, as prepared by the Buyer if no
timely written objection by the Seller shall have been given, as adjusted
pursuant to any agreement between the Parties or as determined by the
Independent Accountants, shall be final and binding on the Parties. Any fees and
expenses of the Independent Accountants shall be borne equally by the Seller and
the Buyer. Subject only to any adjustments to the Purchase Price as provided in
this Agreement, the Parties agree (i) to be bound by the Purchase Price
Allocation, (ii) to act in accordance with the Purchase Price Allocation in the
preparation of financial statements and filing of all Tax Returns (including
filing Form 8594 with the United States federal Tax Return for the taxable year
that includes the Closing Date) and in the course of any Tax audit, Tax review
or Tax litigation relating thereto, and (iii) to take no position and to cause
their Affiliates to take no position inconsistent with the Purchase Price
Allocation for Tax purposes, including United States federal and state income
Tax and foreign income Tax. Not later than thirty (30) days prior to filing
their respective Forms 8594 (and analogous state forms) relating to the
transaction contemplated by this Agreement, each Party shall deliver to the
other Parties a copy of its Form 8594 (and analogous state forms). In the event
that a Governmental Authority disputes the Purchase Price Allocation, the Party
receiving notice of such dispute shall promptly notify the other Party, and the
Parties shall reasonably cooperate to defend the Purchase Price Allocation in
any applicable proceeding.
(b)    Post‑Closing Adjustment to the Purchase Price Allocation. In the event of
any adjustment to the Purchase Price Allocation, the Parties shall timely file
with the applicable Governmental Authority any additional information required
to be filed under applicable Tax Law.
Section 2.4    No Set‑Off. No Party shall have the right to set off any amount
to which such Party is entitled under this Agreement for indemnification or
otherwise against any payment such Party is required to make under this
Agreement or under any Other Agreement.

8

--------------------------------------------------------------------------------




ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER
The Seller hereby represents and warrants to the Buyer, as of the date hereof
and as of the Closing, as follows:
Section 3.1    Organization and Qualification. The Seller is a limited liability
company, duly organized, validly existing and in good standing under the Laws of
the State of Delaware. The Seller has the requisite power and authority to
conduct the Business as it is now being conducted and to own, lease or otherwise
hold the Purchased Assets owned, leased or otherwise held by it. The Seller is
duly qualified to conduct the Business as a foreign entity and is in good
standing under the Laws of the jurisdictions listed on Schedule 3.1, which are
all of the jurisdictions where the nature of the Business or the ownership or
leasing of the Purchased Assets requires such qualification, except for any
jurisdiction where the failure to be qualified would not, individually or in the
aggregate, have a Material Adverse Effect on the Business. No Affiliate of the
Seller owns, possesses or has any right to use any Purchased Asset, other than
rights to use a Purchased Asset that shall be terminated as of the Closing. None
of the Purchased Assets include, directly or indirectly, any Equity Interests of
any Person. The Seller does not have any Subsidiaries engaged in the Business.
Neither the Seller, nor any of its Affiliates, use any of the trade names, brand
names or trademarks included in the Purchased Assets (or any derivations
thereof) in their legal, fictitious or d/b/a names.
Section 3.2    Authorization; Enforceability. The Seller has the requisite power
and authority to execute and deliver this Agreement and the Other Agreements to
which it is a party, to perform its obligations under this Agreement and the
Other Agreements to which it is a party, and to consummate the transactions
contemplated by this Agreement and the Other Agreements to which it is a party.
The Seller has taken all action required by its Organizational Documents to
authorize the execution and delivery of this Agreement and the Other Agreements
to which it is a party and to authorize the consummation of the transactions
contemplated to be consummated by it by this Agreement and such Other
Agreements. This Agreement has been duly executed and delivered by the Seller,
and the Other Agreements to which the Seller is a party have been, or will be at
the Closing, duly executed and delivered, and this Agreement and the Other
Agreements, assuming the due authorization, execution and delivery in each case
by the other parties hereto and thereto, will constitute, upon such execution
and delivery in each case thereof, the legal, valid and binding obligations of
the Seller, enforceable in accordance with their respective terms and
conditions, except as such enforceability may be limited by the General
Enforceability Exceptions.
Section 3.3    No Violation. Except as set forth on Schedule 3.3 and subject to
the receipt of the Consents and to the filing of notices and the expiration of
any waiting periods as contemplated by Section 3.4, neither the execution and
delivery of this Agreement or the Other Agreements to which the Seller is a
party, nor the performance by the Seller of its obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby will (a) violate, conflict with or constitute a default under the
Organizational Documents of the Seller, or (b) materially violate, materially
conflict with or result in a material breach of, constitute a material default
under, give rise to any right of termination, cancellation or acceleration under
any of the terms, conditions or provisions of any Assigned Contract or Other
Assigned Contract, or (c) violate in any material respect any Laws applicable to
the Seller or by which any of the Purchased Assets are bound.
Section 3.4    Consents.
(a)    Third Party Consents. Except as set forth on Schedule 3.4(a), neither the
execution and delivery of this Agreement or the Other Agreements to which the
Seller is a party, nor the performance by the Seller of its obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby will require any Consent (collectively, the "Third Party
Consents") under any of the terms, conditions or provisions of any Assigned
Contract or Other Assigned Contract.

9

--------------------------------------------------------------------------------




(b)    Governmental Consents. Except for (i) the filing with the FTC and the
Antitrust Division of the U.S. Department of Justice of a pre‑merger
notification and report form as required by the HSR Act, (ii) the expiration of
any waiting periods provided for in the HSR Act, (iii) Consents required
pursuant to the Material Licenses and Permits held by the Seller and listed on
Schedule 3.4(b), and (iv) any other filings listed on Schedule 3.4(b), no
Consent of any Governmental Authority (collectively, the "Governmental
Consents") is required to be made or obtained by the Seller in connection with
the execution, delivery and performance by the Seller of this Agreement and the
Other Agreements to which the Seller is a party and the consummation of the
transactions contemplated hereby and thereby, which, if not made or obtained,
(A) would result in a material violation of any material Law or any Assigned
License or Permit, or (B) would prohibit the consummation of the transactions
contemplated hereby and thereby.
Section 3.5    Financial Statements.
(a)    The Seller has made available to the Buyer copies of the balance sheets
of the Business as of December 31, 2011 and 2012, and the related statements of
EBITDA of the Business for each of the fiscal years ended December 31, 2010,
2011 and 2012 (collectively, the "Year-End Financial Statements").
(b)    The Seller has made available to the Buyer copies of the balance sheet of
the Business as of March 30, 2013 (the "Latest Balance Sheet"), and the related
statement of EBITDA for the three month period ended March 30, 2013
(collectively, the "Interim Financial Statements" and together with the Year-End
Financial Statements, the "Financial Statements"). Copies of the Financial
Statements are set forth in Schedule 3.5.
(c)    The components of each of the Financial Statements (i) were prepared from
the information contained in the Seller's books and records relating to the
Business, in accordance with the historical accounting principles, practices,
methodologies and policies of the Seller with respect to the Business applied on
a consistent basis, which are consistent in all material respects with GAAP,
consistently applied, and (ii) accurately present in all material respects, in
accordance with such accounting principles, practices, methodologies and
policies, which are consistent in all material respects with GAAP, the financial
position of the Business, as of the dates thereof, and the results of operations
of the Business, for each of the periods related thereto.
(d)    Notwithstanding anything to the contrary set forth in Section 3.5(a), (b)
and (c), but without limiting the representations and warranties set forth
therein, the Parties acknowledge and agree that the Seller has not historically
maintained separate financial records for the Business, and that the Financial
Statements were created by Seller in order to segregate the assets, liabilities,
income and expenses attributable to the Business.
(e)    The pre-tax net income from continuing operations of the Business for the
fiscal year ended December 31, 2012, determined in accordance with GAAP, was
less than $16.1 million (and, for these purposes, "pre-tax net income from
continuing operations" for such period reflects revenue from net sales and other
income directly attributable to the Business for such period and takes into
account direct costs and expenses attributable to the Business for such period
as well as allocable costs for certain functions and services performed by the
Seller on behalf of the Business for such period which have been allocated by
the Seller to the Business based upon reasonable activity bases (generally
volume, revenues, net assets, or a combination as compared to the total Seller
and Business amounts) or other reasonable methods).

10

--------------------------------------------------------------------------------




Section 3.6    Absence of Certain Changes. Since December 29, 2012, except as
otherwise set forth on Schedule 3.6, the Seller has conducted the Business in
the Ordinary Course of Business. Except as set forth on Schedule 3.6, since
December 29, 2012, there has not been, nor has the Seller committed to, any of
the following actions or events involving the Purchased Assets, the Assumed
Liabilities or the Business:
(a)    mortgages or pledges of any of the Purchased Assets, other than Permitted
Liens;
(b)    sale, assignment, transfer, lease or license (other than licenses to
customers in the Ordinary Course of Business) of the Assigned Intellectual
Property;
(c)    incident of damage, destruction or loss of any Purchased Asset, whether
or not covered by insurance, having a replacement cost or fair market value in
excess of $50,000;
(d)    material increase in any manner of compensation of any employee of the
Business earning $50,000 or more per year, other than pursuant to requirements
of pre‑existing Contracts;
(e)    changes in any method of accounting or accounting practice or policy that
is applicable to the Business;
(f)    other than in the Ordinary Course of Business, failure to pay or
otherwise satisfy (except if being contested in good faith) any material
accounts payable, liabilities or obligations of the Business when due and
payable.
Section 3.7    Taxes. Except as set forth on Schedule 3.7:
(a)    The Seller has timely filed or will timely file (taking into account
available extensions of time to file), all material Tax Returns relating to the
Business or to the Purchased Assets required to be filed by it through the
Closing Date, and all such Tax Returns are (or shall be if filed after the date
hereof) true, correct and complete (and a list of all the jurisdictions in which
such Tax Returns are required to be filed is set forth on Schedule 3.7(a)). The
Seller has (or shall have) timely paid and discharged all Taxes with respect to
the Business and the Purchased Assets that are due and payable as of the Closing
Date. The Seller has withheld, collected and paid over to the appropriate Taxing
Authority, or is properly holding for such payment, all Taxes relating to the
Purchased Assets and the Business and in connection with any amounts paid or
owing to any employee, independent contractor, creditor, stockholder or other
third party to whom payments were made in connection with the Purchased Assets
and the Business required by Law to be withheld or collected and all Forms W-2,
1099 or similar foreign filings required with respect thereto have been properly
completed and timely filed.
(b)    The Seller has not requested or obtained any extension of time within
which to file any Tax Return with respect to the Business or the Purchased
Assets other than extensions granted automatically under applicable Law.
(c)    The Seller is not a party to any Tax allocation or Tax sharing agreement
relating to the Business other than commercial agreements, the primary purpose
of which is unrelated to Tax.
(d)    The Seller has timely obtained appropriate sale tax exemption
certificates from all purchasers in connection with the Business.

11

--------------------------------------------------------------------------------




(e)    There are no Tax liens on or with respect to the Purchased Assets other
than Permitted Liens.
(f)    The Seller has not been notified in writing that there are, nor to
Seller's Knowledge are there, (i) any Tax filing obligations in any state,
province or other jurisdiction for which a Tax filing has not been made,
(ii) any assessment or proposed assessment in connection with any of the
Purchased Assets or the Business, (iii) any claims being asserted with respect
to any Taxes with respect to the Purchased Assets or the Business, (iv) any
ongoing, pending or threatened audits by any Taxing Authority relating to the
Business or any of the Purchased Assets, or (v) any material actions, suits,
investigations, claims or assessments pending or proposed with respect to any
alleged deficiency in Taxes relating to the Business or the Purchased Assets.
(g)    The Seller has not waived or requested to waive any statute of
limitations in respect of any Taxes relating to the Business or agreed to any
extension of time with respect to a Tax assessment or deficiency relating to the
Purchased Assets or Business.
(h)    No transaction contemplated by this Agreement is subject to withholding
under any provision of Law (including Section 1445 of the Code).
(i)    Prior to the date hereof, the Seller has requested tax clearance
certificates from the taxing authorities in Oregon and Arizona in the form and
manner required by such taxing authorities.
Section 3.8    Contracts.
(a)    Except as listed or described on Schedule 3.8(a), the Seller is not a
party to or bound by any material Contract relating to the Business, the
Purchased Assets or the Assumed Liabilities other than the Assigned Contracts
and the Other Assigned Contracts. The Seller has made available to the Buyer a
true and complete copy of each written Assigned Contract and Other Assigned
Contract. There are no unwritten Assigned Contracts or Other Assigned Contracts.
The Assigned Contracts constitute all Contracts necessary to continue to carry
on the Business as currently conducted (consistent with past practice). Except
as set forth on Schedule 3.8(a), (i) each Assigned Contract and Other Assigned
Contract is valid, binding, in full force and effect, and enforceable by the
Seller against the parties thereto in accordance with its terms, except as such
enforceability may be limited by the General Enforceability Exceptions, and is
not subject to any material claims, charges, set offs or defenses, (ii) the
Seller is not in material breach or material default under any of the Assigned
Contracts and Other Assigned Contracts, nor to the Seller's Knowledge has any
event occurred which with the giving of notice or the passage of time (or both)
would constitute a material default by the Seller thereunder, (iii) the Seller
has not waived any material rights under any of the Assigned Contracts and Other
Assigned Contracts, or modified any material terms thereof, and (iv) to the
Seller's Knowledge, no other party to any Assigned Contract or Other Assigned
Contract is in material breach or material default in any respect thereunder,
nor has any event occurred which with the giving of notice or the passage of
time (or both) would constitute a material default by such other party
thereunder.
(b)    Except for Contracts relating to Excluded Assets, Schedule 3.8(b) lists
each Contract to which the Seller is a party to or bound by that is used or held
for use in, or that arises out of, the operation or conduct of the Business and
that is:
(i)    a covenant not to compete;
(ii)    (A) a Contract for the future purchase of materials, supplies,
equipment, raw materials, packaging or commodities, (B) a management, service,
consulting or other similar Contract, or (C) an advertising Contract, in any
such case which has an aggregate future Liability or obligation to any Person in
excess of $50,000 and is not terminable by the Seller or by notice of not more
than 60 days for a cost of less than $50,000;

12

--------------------------------------------------------------------------------




(iii)    a Contract (other than a Contract that will be terminated as of the
Closing) with (A) the Seller's Affiliates or (B) any officer or director of the
Seller;
(iv)    a lease, sublease, license, occupancy agreement or similar Contract with
any Person under which the Seller is a lessor or sublessor of, or makes
available for use to any Person any portion of any premises occupied by the
Seller including the Leased Real Property or any part thereof;
(v)    a lease or similar Contract with any Person under which the Seller is
lessee of, or holds or uses, any machinery, equipment, vehicle or other tangible
personal property owned by any Person which lease or similar Contract has an
aggregate future Liability or obligation in excess of $50,000 and is not
terminable by the Seller by notice of not more than sixty (60) days for a cost
of less than $50,000;
(vi)    a Contract with any Person providing for or concerning a joint venture,
partnership franchising or similar arrangement;
(vii)    a sales agency or distribution Contract involving annual consideration
in excess of $50,000 and which is not terminable by the Seller by notice of not
more than sixty (60) days for a cost of less than $50,000;
(viii)    a Contract existing between the Seller and any Governmental Authority
the loss of which would materially adversely interfere with the operation of the
Business as presently conducted;
(ix)    a Contract providing for production by or for the Seller of any product
on an exclusive or requirements basis or containing any "most favored nations"
or similar right or undertaking;
(x)    a co-packing or co-manufacturing Contract with third parties with respect
to the packaging of any product with a term of more than one (1) year;
(xi)    a Contract providing for rebates, discounts, bonuses or commissions in
excess of $50,000 (or in excess of $200,000 for all such Contracts);
(xii)    a Contract for capital expenditures in excess of $50,000 individually
or in the aggregate;
(xiii)    a brokerage, management, service, maintenance, consulting or any other
Contract which relates to the Acquired Leased Real Property (or any portion
thereof) in each case which has an aggregate future Liability to any Person in
excess of $50,000;
(xiv)    a Contract for any labor or material or improvement which relates to
the Acquired Leased Real Property (or any portion thereof) in each case which
has an aggregate future Liability in excess of $50,000; or
(xv)    any other Contract that has an aggregate future Liability to any Person
in excess of $100,000 and is not terminable by the Seller by notice of not more
than sixty (60) days for a cost of less than $50,000 (other than purchase
orders, sales orders and Contracts with brokers).

13

--------------------------------------------------------------------------------




(c)    Except as set forth on Schedule 3.8(c), the Seller is not a party to any
Contracts with third parties that relate to any material aspect of the Business
but that are not used or held for use exclusively in, or that do not arise
exclusively out of, the operation or conduct of the Business, including with
suppliers of goods and services to the Business as well as distributors of
products of the Business.
Section 3.9    Real Property.
(a)    Schedule 3.9 sets forth a list of all the Leased Real Property of the
Seller used in the Business. The Seller has made available to the Buyer a copy
of each of the Seller Leases related to the Acquired Leased Real Property, all
of which are identified on Schedule 3.9. Neither the Seller nor any of its
Affiliates own any Real Property that is used in the Business or leases,
subleases or licenses any Real Property that is used in the Business other than
leases for the Acquired Leased Real Property.
(b)    Except as set forth on Schedule 3.9, assuming good title in the landlord,
the Seller holds a valid leasehold interest in the Acquired Leased Real
Property, in each case free and clear of all Liens, except for (i) Liens listed
or described on Schedule 3.9, or (ii) Permitted Liens, none of which,
individually or in the aggregate, materially impairs or interferes with the
continued use or operation of any Acquired Leased Real Property (or any portion
thereof) to which they relate in the operation or conduct of the Business. To
Seller's Knowledge, each landlord of the Acquired Leased Real Property holds fee
simple title to such Acquired Leased Real Property; except as set forth in the
first clause of this sentence, no representation or warranty is made herein
regarding the status of the fee title (and any matters pertaining to such fee
title) of any Acquired Leased Real Property; it being understood and agreed that
the provisions of this Section 3.9, as they relate to the Acquired Leased Real
Property, pertain only to the leasehold interest of the Seller. Except as
otherwise set forth on Schedule 3.9, the Acquired Leased Real Property
constitutes all of the Real Property currently used or occupied by the Seller in
connection with the operation of the Business.
(c)    With respect to the Acquired Leased Real Property, except as reflected on
Schedule 3.9:
(i)    the Seller is in exclusive possession thereof;
(ii)    the Seller is not a lessor under, or otherwise a party to, any Lease
pursuant to which the Seller has granted to any Person the right to use or
occupy all or any portion of the Acquired Leased Real Property;
(iii)    there are no Legal Proceedings pending or, to the Seller's Knowledge,
threatened which could have an adverse effect on any portion of any Acquired
Leased Real Property or any portion thereof, no portion thereof is subject to
any pending condemnation proceeding or other similar proceeding by any
Governmental Authority materially adverse to the Acquired Leased Real Property
and, to the Seller's Knowledge, there are no threatened condemnation or other
similar proceedings with respect thereto; and
(iv)    the Seller has not granted any options, rights of first offer or rights
of first refusal to purchase any of the Acquired Leased Real Property or any
portion thereof or interest therein.
(d)    Each Acquired Leased Real Property is presently zoned for the current
use, is in compliance with all applicable zoning ordinances (or variances
thereof) and such zoning is adequate for the current use and conduct of the
Business, and there are presently in effect all necessary licenses, variances,
approvals, certificates of occupancy and Permits as may be required by any
Governmental Authority for the continued use and operation of each Acquired
Leased Real Property or portion thereof to which they relate in the operation or
conduct of the Business in the Ordinary Course of Business.

14

--------------------------------------------------------------------------------




(e)    Each Acquired Leased Real Property has adequate access to adjacent public
rights of way and access to water supply, storm and sanitary sewer facilities,
telephone, gas and electrical connections, fire protection, drainage and other
public utilities, in each case to the extent same is necessary for the continued
use and operation or conduct of the Business in the Ordinary Course of Business,
and such utilities are, to the Seller's Knowledge, located in easements
dedicated for the purpose of their use.
(f)    All buildings, plants, structures and other improvements made by the
Seller located at or situated on each Acquired Leased Real Property were made in
compliance with all applicable Laws, including those pertaining to zoning,
building and the disabled, are currently in compliance with all applicable Laws.
(g)    The Seller has not received any written notice of (i) any violation of
any building code or zoning ordinances or applicable Law affecting any Acquired
Leased Real Property, or (ii) existing, pending or threatened zoning, building
code or other moratorium proceedings, or similar matters which could reasonably
be expected to materially and adversely affect the ability to operate any
Acquired Leased Real Property for the operation or conduct of the Business in
the Ordinary Course of Business. 
(h)    Neither the whole nor any material portion of any Acquired Leased Real
Property has been damaged or destroyed by fire or other casualty that has not
been substantially repaired.
(i)    The Seller has delivered to the Buyer or its Representatives true and
complete copies of the following signed and sealed surveys of the Acquired
Leased Real Property: (a) Poage Engineering & Surveying Inc., Job No. 4103,
dated April 21, 2010; and (b) Poage Engineering & Surveying Inc., Job No. 4104,
dated April 22, 2010 (the "Surveys"); and all of the improvements on the
Acquired Leased Real Property as shown on the Surveys have not been altered or
modified and Seller has made no further improvements to the Acquired Leased Real
Property, other than as shown on the Surveys.
Section 3.10    Personal Property. Except as set forth on Schedule 3.10 or as
disposed of in the Ordinary Course of Business since the date of the Latest
Balance Sheet, the Seller has good title to, a valid leasehold interest in, or a
valid license to use, the Acquired Tangible Personal Property, free and clear of
any Liens other than Permitted Liens. Except as set forth on Schedule 3.10, the
Acquired Tangible Personal Property are in operating condition and repair,
ordinary wear and tear excepted, and are not leased or on loan to any third
party.
Section 3.11    Intellectual Property. Schedule 3.11 sets forth (i) a list of
all registered Assigned Intellectual Property that the Seller owns, detailing
the registration, patent, serial or application number and the jurisdictions in
which each such item of registered Assigned Intellectual Property is registered
or in which an application has been filed, (ii) all unregistered Assigned
Intellectual Property that the Seller owns, including a list and depiction of
all unregistered trademarks, service marks, trade dress, logos, designs, shapes,
configurations, slogans, and trade names in which the Seller holds common law
rights, (iii) a list and description of all Assigned Intellectual Property that
the Seller licenses from third parties, (iv) a list and description of all
Assigned Intellectual Property for which the Seller has granted licenses to
third parties, (v) a list and description of all settlement agreements,
consents, judgments and consent orders that in any way restrict the use of the
Assigned Intellectual Property, (vi) a list and description of all claims or
allegations of infringement or unauthorized use involving any Assigned
Intellectual Property that have been made against the Seller within the last
three (3) years, and (vii) a list and description of all claims or allegations
of infringement or unauthorized use involving any Assigned Intellectual Property
that are pending against any third party. Except as set forth on Schedule 3.11:

15

--------------------------------------------------------------------------------




(a)    the Seller owns all right, title and interest in, or has a valid license
to use, the Assigned Intellectual Property, in each case free and clear of all
Liens or other restrictions or limitations regarding ownership, use, license,
disclosure or exploitation, other than Permitted Liens, and no license fees in
respect of any Assigned Intellectual Property are paid or payable to any party
(affiliated or non-affiliated) for the use by the Seller thereof;
(b)    with respect to Assigned Intellectual Property that the Seller owns, the
Seller is in a position to assign, transfer and convey to the Buyer the entire
right, title, interest in and to the same, to be held and enjoyed by the Buyer
as fully and entirely as it could have been held and enjoyed by the Seller had
no assignment, transfer or conveyance been made;
(c)    the Seller has not granted any license, and no licensee has granted any
sublicense, in each case of any kind relating to any Assigned Intellectual
Property;
(d)    the Seller is not bound by or a party to any option, license or similar
Contract relating to any Intellectual Property of any other Person for the use
of such Intellectual Property in the conduct of the Business, except for
so-called "shrink-wrap" and other non-customized license agreements relating to
computer software licensed to the Seller in the Ordinary Course of Business;
(e)    with respect to Assigned Intellectual Property that the Seller licenses
from third parties, there is no restriction on Seller's ability to assign those
licenses to the Buyer;
(f)    the Seller is not in breach of any agreement, license or terms of use in
connection with or otherwise related to any Assigned Intellectual Property and,
to the Seller's Knowledge, no third party is in breach of any such agreement,
license or terms of use;
(g)    no claims are pending or, to the Seller's Knowledge, threatened against
the Seller by any Person claiming that use of any of the Assigned Intellectual
Property as presently used in the Business infringes the intellectual property
rights of any such Person;
(h)    since January 1, 2010, no Legal Proceeding has been commenced or been
pending and, to the Seller's Knowledge, no claims have been asserted challenging
the validity, enforceability, ownership or use of any Assigned Intellectual
Property;
(i)    (i) the use or other exploitation of the Assigned Intellectual Property
in the operation and conduct of the Business does not infringe upon or
misappropriate any intellectual property rights of any Person; (ii) to the
Seller's Knowledge, no Person is infringing the rights of the Seller in the
Assigned Intellectual Property; (iii) no claims or allegations of infringement
or unauthorized use involving any Assigned Intellectual Property are pending
against a third party; and (iv) there are no pending claims or allegations of
infringement or unauthorized use of any third party Intellectual Property or
technology or rights against the Seller;
(j)    to the extent that any past or present employees or contractors or other
third parties have invented, authored or otherwise created, conceived of, or
developed any Intellectual Property for or on behalf of the Business, the Seller
owns all right, title and interest in and to such Intellectual Property and it
is included in the Assigned Intellectual Property; there is no claim alleging
otherwise and there is no basis for any such claim;

16

--------------------------------------------------------------------------------




(k)    all registered patents, domain names, trademarks and copyrights, and
applications to register trademarks, patents and copyrights, set forth on
Schedule 3.11 are in effect and all renewal fees and other maintenance fees have
been paid and all other maintenance actions have been taken; and
(l)    the Assigned Intellectual Property constitutes all material Intellectual
Property owned or used by the Seller in the conduct of the Business, as
presently conducted.
Section 3.12    Litigation. Except as set forth on Schedule 3.12, there are no
suits, actions, proceedings, investigations, claims or orders (collectively,
"Legal Proceedings") pending or, to the Seller's Knowledge, threatened, against
the Seller with respect to or involving the Business or any of the Purchased
Assets pursuant to which a party seeks (a) more than $25,000 from the Seller, or
(b) injunctive relief that would affect the Business or prohibit the
consummation of the transactions contemplated by this Agreement, nor is the
Seller subject to any material judgment, order or decree of any court or
Governmental Authority with respect to or involving the Business or the
Purchased Assets. Schedule 3.12 sets forth a list and description of all Legal
Proceedings made, filed or otherwise initiated in connection with the Business,
that are pending or have been resolved in the past two (2) years, and the
resolution thereof.
Section 3.13    Compliance with Applicable Laws.
(a)    The Business is in compliance in all material respects with all Laws
applicable to the operation of the Business, including the laws, regulations,
guidances, policies, and rules of the U.S. Food and Drug Administration ("FDA")
and the U.S. Department of Agriculture ("USDA"). The Seller has not received any
written notice from any Governmental Authority asserting a failure, or possible
failure on the part of the Business, to comply with any such applicable Laws,
the subject of which notice to the Seller's Knowledge has not been resolved as
required thereby or otherwise to the satisfaction of the party sending such
notice.
(b)    There are currently no citations or other proceedings under applicable
occupational safety and Laws respecting health or regulations pending against
the Seller with respect to the Business, and the Seller has not been cited by
any Governmental Authority (including the Occupational Health and Safety
Administration ("OSHA") or any comparable state agency) for violations of Laws
applicable to the operation of the Business respecting occupational health and
safety with respect to the Business any time since December 31, 2010.
(c)    Since December 31, 2010, the Seller has not received any written notice,
in connection with any product produced, sold or distributed by or on behalf of
the Business (the "Products"), of any claim or allegation against the Seller or
the Business, nor has the Seller been a party or subject to any Legal Proceeding
pending against, or, to Seller's Knowledge, threatened against or affecting, the
Seller or the Business relating to bodily or personal injury, death, property or
economic damages, any claim for punitive or exemplary damages, any claim for
contribution or indemnification or any claim for injunctive relief as a result
of any product produced, sold or distributed by or on behalf of the Business.
The manufacturing and storage practices, preparation, ingredients, composition,
and packaging and labeling for each of the Products or the Business, (i) are in
material compliance with all applicable Laws, including applicable Laws relating
to food manufacturing, storage, preparation, packaging and labeling; and
(ii) are in material compliance with all internal quality management policies
and procedures of the Seller and the Business. All labeling used on the Products
has been filed or registered with or approved by each applicable Governmental
Authority that requires such filing, registration or approval. Since
December 31, 2010, (a) there have been no recalls of any Product or the
Business, whether ordered by a Governmental Authority or undertaken voluntarily
by the Seller; (b) none of the Products of the Business have been adulterated,
misbranded, mispackaged, or mislabeled in violation of applicable Law, or pose
an inappropriate threat to the health or safety of a consumer when consumed in
the intended manner; and (c) to Seller's Knowledge, no Product or ingredient the
Seller holds or is held for the benefit of the Business is subject to reporting
pursuant to the Reportable Food Registry maintained by the FDA. Neither the
Seller nor the Business are subject to, and there are no facts or circumstances
in existence (including any pending audits or examinations) that would be likely
to result in the Seller or the Business becoming subject to, any cease and
desist order or other order, ruling, memorandum of understanding or similar
agreement or arrangement (whether temporary, preliminary or permanent) with, or
a commitment letter or similar submission to, or any extraordinary supervisory
letter or other action from, any Governmental Authority, including the FDA,
which restricts or restrains, or which would be reasonably likely

17

--------------------------------------------------------------------------------




to, restrict or restrain, in any material respect, or otherwise impose any
material condition, restriction, qualification or limitation on, the operations,
business conduct, activities or Products of the Business.
Section 3.14    Regulatory Compliance.
(a)    Schedule 3.14 contains a list of all Licenses and Permits maintained by
the Seller as of the date hereof that are necessary and material to the conduct
of the Business as currently conducted (collectively, the "Material Licenses and
Permits"), together with the date of issuance and the current term thereof,
which Material Licenses and Permits are the only Permits (including Licenses and
Permits required under Environmental Laws and the laws, regulations, guidances,
policies, and rules of the FDA and the USDA) that are necessary and material for
the conduct and operation of the Business as presently conducted and operated.
All Material Licenses and Permits are validly held by the Seller are in full
force and effect.
(b)    The Seller is in compliance in all material respects with the terms and
conditions of the Material Licenses and Permits. The Seller has received no
written notices that it is in violation of any of the terms or conditions of any
Material Licenses and Permits or alleging the failure to maintain any Material
Licenses and Permits. The Seller has not received written notice that any of the
Material Licenses and Permits will not be renewed, and to the Seller's Knowledge
there are no proceedings pending to revoke or withdraw any such Material
Licenses and Permits.
(c)    Except as set forth on Schedule 3.14(c), none of such Material Licenses
and Permits would reasonably be expected to be subject to suspension,
modification, revocation or non-renewal as a result of the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.
Section 3.15    Compliance with Environmental Requirements. The Seller has
obtained and possesses all Licenses and Permits required for the conduct of the
Business under Laws relating to pollution, protection of human health as
affected by exposure to materials of environmental concern or of the environment
(collectively, "Environmental Requirements"). (i) The Seller, the Business and
the Acquired Leased Real Property are in material compliance with all terms and
conditions of such Licenses and Permits and are also in material compliance with
all other Environmental Requirements, (ii) there are no pending Legal
Proceedings against the Seller or otherwise involving the Business or, to the
Seller's Knowledge, the Acquired Leased Real Properties alleging that any of
them are in violation of any Environmental Requirements, and (iii) there have
not been released any materials of environmental concern at, on, under, in or
affecting any Acquired Leased Real Property except in material compliance with
Environmental Requirements and under conditions that would not reasonably be
expected to give rise to material Liability under applicable Environmental
Requirements.  The Seller has made available to the Buyer all material reports,
studies, correspondence or documents in its possession concerning its compliance
with or liability under Environmental Requirements applicable to the Business.

18

--------------------------------------------------------------------------------




Section 3.16    Employee Benefit Plans.
(a)    All Plans are set forth on Schedule 3.16. Seller has made available to
the Buyer complete and accurate copies of (i) all documents which comprise the
most current version of each Plan and any related trust agreement or other
funding instrument; (ii) the most recent summary plan description for each Plan;
and (iii) the most recent IRS determination letter for each Plan that is
intended to be qualified within the meaning of Section 401(a) of the Code. Each
Plan is in compliance in all material respects with its terms and with ERISA,
the Code and other applicable Laws. Each Plan that is a pension plan, as defined
in Section 3(2) of ERISA ("Pension Plan"), sponsored and maintained by the
Seller for the benefit of employees of the Business has been determined by the
IRS to be qualified under the Code pursuant to a favorable determination letter
or is entitled to rely on a favorable opinion or advisory letter issued to the
sponsor of, or is maintained pursuant to a volume submitter or prototype
document and, to the Seller's Knowledge, nothing has occurred, whether by action
or inaction, that could reasonably be expected to adversely affect, or cause the
loss of, such qualification. There are no actions, suits, or claims (other than
routine, non-contested claims for benefits) pending, or, to the Seller's
Knowledge, threatened, against any of the Plans. by any current or former
employee, officer, director, service provider or beneficiary covered under any
such Plan or otherwise involving any such Plan (other than routine claims for
benefits).
(b)    Neither the Seller nor any of its ERISA Affiliates has any Liability with
respect to a multiemployer plan as defined in Section 3(37) of ERISA or a
Pension Plan subject to Title IV of ERISA.
(c)    The consummation of the transactions contemplated by this Agreement
(alone or in connection with any subsequent event, including a termination of
employment) will not accelerate or result in the vesting or payment or increase
the amount of any benefit or compensation for any Hired Employee.
Section 3.17    Labor Matters. The Seller is not a party to or bound by any
collective bargaining agreement related to the Business, and none of the
Seller's employees are represented by any union or subject to any collective
bargaining agreements or other agreements with any union or labor organization
or employee group. To the Knowledge of the Seller, no organizational effort is
presently being made or threatened by or on behalf of any labor union with
respect to employees of the Business. Except as set forth on Schedule 3.17,
there is (i) no unfair labor practice charge or complaint pending against the
Seller or, to the Knowledge of the Seller, threatened against the Seller before
the National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Seller, or to the Knowledge of the Seller, so threatened, and
(ii) no strike, labor dispute, slow down or work stoppage pending against the
Seller or, to the Knowledge of the Seller, threatened against the Seller, in the
case of each of (i) and (ii), relating to the Business. Except as set forth on
Schedule 3.17, the Seller has not received written notice of any actions,
hearings, inquiries, audits, reviews, investigations, examinations or other
proceedings of any nature, whether administrative, civil, criminal, regulatory
or otherwise, with respect to the Business or any of its current or former
employees, by or before any Governmental Authority (including the Department of
Labor or the Equal Employment Opportunity Commission) or any arbitration or
mediation tribunal, relating to labor relations, equal employment opportunities,
fair employment practices, employment discrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration, wages,
hours, overtime compensation, child labor, hiring, promotion and termination of
employees, working conditions, meal and break periods, privacy, health and
safety, workers' compensation, leaves of absence or unemployment insurance. All
individuals characterized and treated by Seller as consultants or independent
contractors of the Business are properly treated as independent contractors
under all applicable Laws.

19

--------------------------------------------------------------------------------




Section 3.18    Employees. Schedule 3.18 sets forth a complete and accurate list
of each employee of the Seller who performs services for the Business (including
those on a leave of absence) ("Business Employee"), and for each Business
Employee the following information: date of hire, position, title (if any), part
time or full time status, rate of pay (including current base salary or wage
rate, bonus amounts, incentive compensation, severance obligations (if any),
accrued fringe benefits (including vacation, sick, and personal leave benefits,
severance benefits, if any, and amount of service credited for purposes of
vesting and eligibility to participate in any Seller benefit plans), whether
such employee is absent from active employment and, if so, the date such
employee became inactive, the reason for such inactive status, and, if
applicable, the anticipated date of return to active employment. For purposes of
Schedule 3.18, "active" employment means a Business Employee who is performing
his or her material duties of his or her own occupation in the Business at the
usual place of performance of such duties. Business Employees on approved
vacation are considered "active."
Section 3.19    Affiliate Transactions. Except as set forth on Schedule 3.19,
neither the Seller nor any of its Affiliates has any direct or indirect interest
(other than an equity interest of less than five percent (5%) of a publicly held
company) in any supplier or customer of the Business, or in any Person from whom
or to whom the Seller has leased any Acquired Leased Real Property or Acquired
Tangible Personal Property.
Section 3.20    Sufficiency of Assets. Except as set forth on Schedule 3.20, and
other than the Corporate Services Assets or any assets or services provided
under the Transition Services Agreement, upon the consummation of the
transactions contemplated by this Agreement, the Buyer will own or have the
right to use all assets (whether tangible, intangible or mixed) reasonably
necessary to continue to carry on the Business as currently conducted
(consistent with past practice). Except for the Corporate Services Assets or any
assets or services provided under the Transition Services Agreement, there are
no assets used or usable in the Business (i) that are shared with any third
party (including any Affiliates of the Seller), or (ii) that are owned by any
third party (including any Affiliates of the Seller). Schedule 3.20 describes
each of the Corporate Services Assets and the type of services included therein.
Section 3.21    Brokers. No broker, finder or agent is entitled to any brokerage
fees, finder's fees or commissions in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Seller.
Section 3.22    Inventory. The Acquired Inventory (except for Acquired Inventory
in transit) is located at one or another of the addresses listed in
Schedule 3.22. The completion, manufacture or sale or other disposition of such
Acquired Inventory after the Closing will not require the Consent of any Person
and will not constitute a breach or default under any Contract (provided all
Third Party Consents and Governmental Consents identified on Schedules 3.4(a)
and 3.4(b) shall have been obtained), except that certain “committed” Acquired
Inventory, which is produced for or on behalf of a customer of the Seller, may
not be sold, transferred or delivered to any other Person or in any manner that
is contrary to the obligations of the Seller set forth in the Contract relating
thereto. A description of each of the Products, together with the SKU relating
to each such Product, is set forth in Schedule 3.22.
Section 3.23    Insurance. Schedule 3.23 lists all of the Seller's current
insurance policies with respect to the Business. All premiums due with respect
to such policies have been paid. The Seller has not received (i) any notice of
cancellation of any such policy, refusal or denial of coverage, increase of
premiums or failure to renew thereunder, (ii) any notice that any issuer of any
such policy has filed for protection under applicable bankruptcy Laws or is
otherwise in the process of liquidating or has been liquidated, or (iii) any
other indication that such policies are no longer in full force or effect or
that the issuer thereof is no longer willing or able to perform its obligations
thereunder.

20

--------------------------------------------------------------------------------




Section 3.24    Suppliers and Customers. Schedule 3.24 lists (a) the ten (10)
largest customers in terms of sales during the year ended December 31, 2012 and
(b) the ten (10) largest suppliers of the Business during the year period ended
December 31, 2012, together with the aggregate amount of the sales made to each
such customer and purchases made from each such supplier during the year ended
December 31, 2012. None of the customers or suppliers referenced in
Schedule 3.24 has given the Seller written notice of termination or intent to
terminate its relationship with the Seller.
Section 3.25    No Undisclosed Liabilities. Except as set forth on Schedule
3.25, the Business does not have any Liabilities, other than Liabilities
(i) reflected or adequately reserved for on the Latest Balance Sheet;
(ii) incurred in the Ordinary Course of Business since the date of the Latest
Balance Sheet (none of which result from, arise out of, relate to, or are in the
nature of or caused by any breach of contract, breach of warranty, tort,
infringement of Intellectual Property rights, or violation of applicable Law);
(iii) obligations under any Assigned Contract or Other Assigned Contract; or
(iv) other Liabilities expressly disclosed in this Agreement or the Schedules
attached hereto.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER
The Buyer hereby represents and warrants to the Seller, as of the date hereof
and as of the Closing, as follows:
Section 4.1    Organization and Qualification. The Buyer is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Delaware. Post Holdings, Inc. is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Missouri.
Section 4.2    Authorization; Enforceability. The Buyer has the requisite
limited liability company power and authority to execute and deliver this
Agreement and the Other Agreements to which it is a party, to perform its
obligations under this Agreement and the Other Agreements to which it is a
party, and to consummate the transactions contemplated by this Agreement and the
Other Agreements to which it is a party. Post Holdings, Inc. has the requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations under this Agreement, and to consummate the transactions
contemplated by this Agreement. This Agreement has been duly and validly
executed and delivered by the Buyer and Post Holdings, Inc., the Other
Agreements to which the Buyer is a party will be duly executed and delivered by
the Buyer at the Closing, and, assuming the due authorization, execution and
delivery by the other parties hereto and thereto, will constitute, upon such
execution and delivery in each case thereof, legal, valid and binding
obligations of the Buyer, enforceable in accordance with their terms and
conditions, except as such enforceability may be limited by the General
Enforceability Exceptions.
Section 4.3    No Consents. Other than the filing with the FTC and the Antitrust
Division of the DOJ of a pre‑merger notification and report form as required by
the HSR Act, or as set forth on Schedule 4.3, no material Consent of, permit or
exemption from, or declaration, filing or registration with, any Governmental
Authority is required to be made or obtained by the Buyer in connection with the
execution, delivery and performance of this Agreement by the Buyer.
Section 4.4    Litigation. There are no Legal Proceedings pending or, to the
Buyer's knowledge, threatened, against the Buyer, nor is the Buyer subject to
any judgment, order or decree of any court, judicial authority or Governmental
Authority, that would seek to prevent, delay or burden any of the transactions
contemplated by this Agreement.
Section 4.5    No Violation. Subject to the receipt of approvals and to the
filing of notices as contemplated by Section 4.3, neither the execution and
delivery of this Agreement or the Other Agreements to which it is a party, nor
the performance by it of the transactions contemplated hereby or thereby will
(a) constitute a default under the Organizational Documents of the Buyer or Post
Holdings, Inc., or (b) to the Buyer's knowledge, result in a default, give rise
to any right of termination, cancellation or acceleration, or require any
Consent under any of the terms, conditions or provisions of any material
mortgage, loan, license, Contract, Lease or other instrument or obligation to
which the Buyer or Post Holdings, Inc. is a party, or (c) to the Buyer's
knowledge, conflict with or violate any Laws applicable to the Buyer or Post
Holdings, Inc. or by which any of its or their properties is bound.

21

--------------------------------------------------------------------------------




Section 4.6    Available Funds. The Buyer has sufficient immediately available
funds, in cash, to pay the Purchase Price and to pay any other amounts due and
payable by it under this Agreement, together with all related fees and expenses
of the Buyer, and to effect the transactions contemplated by this Agreement, all
without any Consent required.
Section 4.7    Brokers. No broker, finder or agent is entitled to any brokerage
fees, finder's fees or commissions in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Buyer.
ARTICLE V
COVENANTS OF THE SELLER
Section 5.1    Conduct of Business. Except as set forth on Schedule 5.1 or as
otherwise consented to in writing by the Buyer, from the date hereof through the
Closing, the Seller shall (a) operate and conduct the Business in all material
respects in the Ordinary Course of Business, and (b) comply in all material
respects with all Laws applicable to the Business. In addition, except as set
forth on Schedule 5.1, the Seller shall not do or permit to be done any of the
following in connection with the Business without the prior written consent of
the Buyer:
(i)    adopt or amend in any material respect any Plan in a manner affecting any
employees of the Business or grant to any employee engaged in the Business any
increase in compensation or benefits, except (A) as required by Law, (B) as
required under existing agreements or Plans or (C) as would relate to a
substantial number of other similarly situated employees of the Seller not
engaged in the Business;
(ii)    incur or assume any Indebtedness for borrowed money exclusively of the
Business or guarantee any such Indebtedness other than draws on the Seller's
revolving credit facility in the Ordinary Course of Business;
(iii)    subject any of the Purchased Assets to any Lien other than Permitted
Liens;
(iv)    waive any claims or rights of material value that relate primarily to
the Business or the Purchased Assets;
(v)    make any change in any method of accounting or accounting practice or
policy that is applicable to the Business;
(vi)    sell, lease, license, grant any interest in, or otherwise dispose of
(1) any of the Acquired Leased Real Property, or portion thereof, or (2) any
other Purchased Asset, except (A) Inventory and obsolete or excess equipment
sold or disposed of in the Ordinary Course of Business, or (B) any Excluded
Asset

22

--------------------------------------------------------------------------------




(vii)    diminish or increase in a material way or terminate promotional
programs that individually or in the aggregate are material to the Business;
(viii)    enter into, extend, modify, terminate or renew, or waive any material
right under, any Assigned Contract or any Other Assigned Contract which has an
aggregate future Liability in excess of $50,000, other than purchase and sale
orders (including ingredient purchases and sales and shipments) in the Ordinary
Course of Business in substantially the same manner as heretofore conducted;
(ix)    enter into any lease of, or acquire, any real property that would be
used in the Business;
(x)    fail to maintain any Assigned Intellectual Property or grant to any
Person a license in respect of any Assigned Intellectual Property;
(xi)    fail to pay or otherwise satisfy (except if being contested in good
faith) any material accounts payable, liabilities or obligations of the Business
when due and payable; and
(xii)    agree, whether in writing or otherwise, to do any of the foregoing.
Section 5.2    Further Assurances. The Seller shall use Reasonable Efforts to
take, or cause to be taken, all reasonable actions, and to do, or cause to be
done, all things reasonably necessary, proper or advisable in compliance with
applicable Laws to consummate and make effective, as soon as reasonably
practicable, the transactions contemplated hereby. Without limiting the
generality of the foregoing, prior to the Closing, the Seller shall use
Reasonable Efforts to give all material notices, make all required filings with,
or applications to, Governmental Authorities and use Reasonable Efforts to
obtain all Third Party Consents and Governmental Consents necessary for the
Parties to consummate the transactions contemplated hereby. Notwithstanding the
foregoing, or any other provision of this Agreement, except as specifically
provided in this Agreement, the Seller shall not be required to expend money,
incur any Liabilities, commence or become involved with any litigation or offer
or grant any accommodation (financial or otherwise) to any other Person in order
to obtain the satisfaction or waiver of any of the conditions set forth in
Article VII or to allow the Parties to proceed to the Closing or to otherwise
fulfill its obligations under this Section 5.2.
Section 5.3    Notifications; Schedules Updates.
(a)    Prior to the Closing, the Seller may supplement or amend the Schedules to
this Agreement with respect to the representations and warranties of the Seller
contained in Article III to the extent that the Seller becomes aware of any
matter first arising after the date of this Agreement (i) which arose or
otherwise occurred beyond the control of the Seller, and (ii) which, if existing
or occurring prior to or at the date of this Agreement, would have been required
to be set forth or described in such Schedules or that is otherwise necessary to
correct any information in such Schedules that has been rendered inaccurate
thereby; provided, however, that no matters disclosed in the Updated Phase I
Report shall be included in any Schedules Updates. For purposes of determining
the accuracy of the representations and warranties of the Seller contained in
Article III, the Schedules delivered by the Seller shall be deemed to include
that information contained therein on the date of this Agreement and also any
information contained in any subsequent supplement or amendment thereto
contemplated by the first sentence of this Section 5.3 (collectively, the
"Schedules Updates"). The delivery of the Schedules Updates to the Buyer prior
to the Closing Date shall be deemed to have cured any and all breaches of
representations and warranties of this Agreement that otherwise might have
existed, but for the information disclosed in the Schedules Updates provided
pursuant to this Section 5.3, and, accordingly, the Buyer shall not be entitled
to indemnification pursuant to Article X for any such matters described in such
Schedules Updates.

23

--------------------------------------------------------------------------------




(b)    Schedule 1.1(a)(iii) (Acquired Accounts Receivable), Schedule 1.1(a)(iv)
(Acquired Tangible Personal Property), Schedule 1.1(a)(v) (Assigned Contracts
and Other Assigned Contracts), Schedule 1.2(a)(iv) (Other Liabilities) and
Schedule 1.2(a)(viii) (Accounts Payable) are accurate and complete as of March
30, 2013. As soon as reasonably practicable after the date hereof, the Seller
shall deliver to the Buyer updates to such schedules so that such schedules
shall be accurate and complete as of April 27, 2013. Further, prior to Closing,
Seller shall deliver to Buyer an update to Schedule 1.1(a)(v) (Assigned
Contracts and Other Assigned Contracts) which shall be accurate as of the
Closing Date.
Section 5.4    Regulatory Filings. The Seller shall (a) make any additional
filings required by the Seller or any of its Affiliates under the HSR Act and
other antitrust Laws applicable to the transactions contemplated hereby as
promptly as practicable following the date hereof (it being understood that each
Party submitted initial filings under the HSR Act on April 26, 2013), (b) comply
at the earliest reasonably practicable date with any request under the HSR Act
or other antitrust Laws for additional information, documents, or other
materials received by the Seller or any of its Affiliates from the FTC, or any
other Governmental Authority in respect of such filings or such transactions,
and (c) cooperate with the Buyer in connection with any such filing (including,
to the extent permitted by applicable Law, providing copies of all such
documents to the non‑filing parties prior to filing and considering all
reasonable additions, deletions or changes suggested in connection therewith)
and in connection with resolving any investigation or other inquiry of any of
the FTC or other Governmental Authority under any antitrust Laws with respect to
any such filing or such transaction. The Seller shall use Reasonable Efforts to
furnish to the Buyer all information required for any application or other
filing to be made pursuant to any applicable Law in connection with the
transactions contemplated by this Agreement. Notwithstanding anything to the
contrary set forth in this Agreement, the Seller shall not be required to
(i) accept any divestitures of any of its businesses or assets, or the
businesses or assets of its Subsidiaries or Affiliates, or agree to hold any
such businesses or assets separately, or (ii) commence or become involved in any
litigation.
Section 5.5    Reasonable Access; Confidentiality.
(a)    In order for the Buyer to have the opportunity to conduct its due
diligence investigation regarding the business and affairs of the Seller
relating exclusively to the Business from the date hereof until the Closing Date
or the earlier termination of this Agreement and subject to applicable Law, the
Seller shall give the Buyer and its Representatives, upon reasonable notice to
the Seller, reasonable access, during normal business hours, to the assets,
properties, books, records and agreements of the Seller relating to the Business
and shall permit the Buyer to make such inspections (excluding environmental
testing and soil or groundwater sampling without Seller's prior written consent)
as it may reasonably request and to furnish the Buyer during such period with
such information relating to the Purchased Assets and Assumed Liabilities as the
Buyer may from time to time reasonably request. Notwithstanding the foregoing or
any other provision of this Agreement, (i) the Buyer shall not have any contact
with any Representatives, customers or suppliers of the Seller, except to the
extent that the Seller (in its sole discretion) agrees in writing to such
contact, (ii) any environmental testing or other due diligence shall be subject
to Seller's prior written approval (to be granted in Seller's sole discretion),
and (iii) all inspections and other actions taken by the Buyer shall be taken in
a manner that does not unreasonably interfere with the operation of the Business
and that strictly maintains the confidentiality of the Business and the
transactions contemplated hereby.

24

--------------------------------------------------------------------------------




(b)    Any information provided to or obtained by the Buyer pursuant to
subsection (a) above will be subject to the Confidentiality Agreement dated
March 18, 2013 between the Seller and Post Holdings, Inc. (the "Confidentiality
Agreement"), and must be held by the Buyer in accordance with and be subject to
the terms of the Confidentiality Agreement. The Buyer agrees to be bound by and
comply with the provisions set forth in the Confidentiality Agreement as if such
provisions were set forth herein, and such provisions are hereby incorporated
herein by reference. Upon the Closing, the Confidentiality Agreement shall
terminate with respect to the Confidential Information that constitutes part of
the Purchased Assets, and the rights and obligations of the Parties with respect
thereto shall be governed by the provisions of Section 9.4 of this Agreement.
Section 5.6    Network Migration. The Seller shall reconfigure the information
technology network currently in use at the Seller's Phoenix, Arizona location
such that it is a subordinate node of and fully connected to the information
technology network currently based in the Seller's Eugene, Oregon location.
Section 5.7    Fixed Asset List. The Seller shall complete the internal fixed
asset records currently hosted in Oracle eBusiness Suite which relate to the
Business such that they contain a true, accurate and complete record of all
fixed assets which relate to the Business.
Section 5.8    Phone Migration. The Seller shall cause the phone system
currently in use at the Seller's Phoenix, Arizona location to be transferred to
a Shoretel system, as directed by the Buyer.
ARTICLE VI
COVENANTS OF THE BUYER
Section 6.1    Further Assurances. The Buyer shall use Reasonable Efforts to
take, or cause to be taken, all reasonable actions, and to do, or cause to be
done, all things reasonably necessary, proper or advisable in compliance with
applicable Laws to consummate and make effective, as soon as reasonably
practicable, the transactions contemplated hereby. Without limiting the
generality of the foregoing, prior to the Closing, the Buyer shall use
Reasonable Efforts to give all material notices, make all required filings with,
or applications to, Governmental Authorities and use Reasonable Efforts to
obtain all Third Party Consents and Governmental Consents necessary for the
Parties to consummate the transactions contemplated hereby. Notwithstanding the
foregoing, or any other provision of this Agreement, except as specifically
provided in this Agreement, the Buyer shall not be required to expend money,
incur any Liabilities, commence or become involved with any litigation or offer
or grant any accommodation (financial or otherwise) to any other Person in order
to obtain the satisfaction or waiver of any of the conditions set forth in
Article VII or to allow the Parties to proceed to the Closing or to otherwise
fulfill its obligations under this Section 6.1.
Section 6.2    Regulatory Filings. The Buyer shall (a) make any additional
filings required by the Buyer or any of its Affiliates under the HSR Act and
other antitrust Laws applicable to the transactions contemplated hereby as
promptly as practicable following the date hereof (it being understood that each
Party submitted initial filings under the HSR Act on April 26, 2013), (b) comply
at the earliest reasonably practicable date with any request under the HSR Act
or other antitrust Laws for additional information, documents, or other
materials received by the Buyer or any of its Affiliates from the FTC, or any
other Governmental Authority in respect of such filings or such transactions,
and (c) cooperate with the Seller in connection with any such filing (including,
to the extent permitted by applicable Law, providing copies of all such
documents to the non‑filing parties prior to filing and considering all
reasonable additions, deletions or changes suggested in connection therewith)
and in connection with resolving any investigation or other inquiry of any of
the FTC or other Governmental Authority under any antitrust Laws with respect to
any such filing or such transaction. The Buyer shall use Reasonable Efforts to
furnish to the Seller all information required for any application or other
filing to be made pursuant to any applicable Law in connection with the
transactions contemplated by this Agreement. Notwithstanding anything to the
contrary set forth in this Agreement, the Buyer shall not be required to (i)
accept any divestitures of any of its businesses or assets, or the businesses or
assets of its Subsidiaries or Affiliates, or agree to hold any such businesses
or assets separately, or (ii) commence or become involved in any litigation.

25

--------------------------------------------------------------------------------




Section 6.3    Notification. Prior to the Closing, upon discovery, the Buyer
shall inform the Seller in writing of any material variances from the Buyer's
representations and warranties contained in Article IV.
Section 6.4    Updated Phase I Reports. The Buyer shall instruct (or permit the
Seller to instruct on the Buyer's behalf) the environmental consultant
identified in Item 2 on Schedule 3.15 (the property located at 2545 Prairie
Road, Eugene, Oregon) to update its environmental report identified in Item 2 on
Schedule 3.15 (the "Original Phase I Report") and to address such updated report
to the Buyer such that the Buyer shall meet the standards and criteria
applicable to “bona fide prospective purchasers” under Section 9601(40) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (the "Updated Phase I Report"). The Buyer shall pay all costs to obtain
the Updated Phase I Report.
ARTICLE VII
CONDITIONS PRECEDENT TO THE CLOSING
Section 7.1    Conditions Precedent to Each Party's Obligations. The respective
obligations of each Party to consummate the transactions contemplated hereby
shall be subject to the satisfaction, as of the Closing, of all of the following
conditions, any one or more of which may be waived in writing at the option of
the affected Party:
(a)    No Legal Prohibition. No Law shall exist or be enacted or promulgated by
any Governmental Authority which would prohibit the consummation by such Party
of the transactions contemplated hereby.
(b)    No Injunction. Such Party shall not be prohibited, by any order, ruling,
consent, decree, judgment or injunction of any court, judicial authority or
Governmental Authority, from consummating the transactions contemplated hereby.
(c)    HSR Act. All applicable waiting periods (and any extensions thereof)
under the HSR Act and all other applicable antitrust or merger control Laws or
regulations of any Governmental Authority shall have expired or otherwise been
terminated.
Section 7.2    Conditions Precedent to Obligations of the Buyer. The obligations
of the Buyer under this Agreement to consummate the transactions contemplated
hereby shall be subject to the satisfaction, as of the Closing, of all of the
following conditions, any one or more of which may be waived in writing at the
option of the Buyer:
(a)    Performance of Covenants. There shall have been no knowing or intentional
violation by the Seller of any of the covenants or agreements of the Seller
under Section 5.1, which resulted in a Material Adverse Effect. The Seller shall
have in all material respects performed and complied with the covenants and
agreements of the Seller set forth in Section 5.6, Section 5.7, and Section 5.8
The Buyer shall receive at the Closing a certificate, dated as of the Closing
Date and executed by the Seller's principal executive officer, certifying the
fulfillment of the conditions set forth in this Section 7.2(a) with respect to
the Seller.

26

--------------------------------------------------------------------------------




(b)    Closing Deliveries. The Buyer shall have received, or waived delivery of,
the items to be delivered pursuant to Section 8.2.
(c)    Consents. All Third Party Consents and Governmental Consents identified
on Schedule 8.2(e) shall have been obtained in form and substance reasonably
satisfactory to the Buyer, and such Consents shall not have been revoked,
rescinded or otherwise invalidated or modified.
(d)    Lease Extension. The Buyer shall have received written evidence
reasonably satisfactory to the Buyer that the Seller shall have exercised its
options under the Sublease identified in Item 3 on Schedule 8.2(e) to extend the
term of the Sublease and the Base Lease identified in Item 3 on Schedule 8.2(e)
to August 31, 2024.
Section 7.3    Conditions Precedent to Obligations of the Seller. The
obligations of the Seller under this Agreement to consummate the transactions
contemplated hereby shall be subject to the satisfaction, as of the Closing, of
all the following conditions, any one or more of which may be waived in writing
at the option of the Seller:
(a)    Updated Phase I Report. The Updated Phase I Report shall not have
indicated the existence of any material environmental Liabilities with respect
to the Acquired Leased Real Properties not otherwise reported in the Original
Phase I Report.
(b)    Closing Deliveries. The Seller shall have received, or waived delivery
of, the items to be delivered pursuant to Section 8.3.
ARTICLE VIII
CLOSING
Section 8.1    Time and Place. The Closing shall take place at the offices of
DLA Piper LLP (US), 203 North LaSalle Street, Suite 1900, Chicago, Illinois
60601-1293 on the Closing Date.
Section 8.2    Deliveries by the Seller. At the Closing, the Seller shall
deliver or cause to be delivered to the Buyer:
(a)    Bill of Sale and Documents of Title. Duly executed warranty deeds, bills
of sale, assignment of Intellectual Property, and all other instruments of sale,
assignment and transfer as are reasonably necessary or appropriate to sell,
assign and transfer to the Buyer (and to vest in the Buyer) good and marketable
title to the Purchased Assets, in recordable form, where appropriate, in form
and substance reasonably acceptable to the Parties.
(b)    Other Agreements. Executed counterparts of the Other Agreements to which
the Seller is a party, including the Transition Services Agreement.
(c)    Good Standing Certificate. A certificate of good standing with respect to
the Seller, issued by the Secretary of State of Delaware as of a date not more
than five (5) days prior to the Closing Date.
(d)    Authorizing Resolutions. A copy of the resolutions of the Seller's board
of managers authorizing the execution and delivery of this Agreement and the
Other Agreements to which the Seller is a party and the performance by the
Seller of its obligations hereunder and thereunder.
(e)    Required Consents. The Third Party Consents and Governmental Consents
identified on Schedule 8.2(e).

27

--------------------------------------------------------------------------------




(f)    UCC Termination Statements. UCC termination statements or amendments
releasing each of the Liens previously perfected by a UCC filing upon the
Purchased Assets, other than Permitted Liens.
(g)    FIRPTA Affidavit. A duly executed non‑foreign seller affidavit, dated as
of the Closing Date, sworn under penalty of perjury and in form and substance
required under the Treasury Regulations issued pursuant to Section 1445 of the
Code, stating that the Seller is not a "Foreign Person" as defined in
Section 1445 of the Code.
Section 8.3    Deliveries by the Buyer. At the Closing, the Buyer shall deliver
or cause to be delivered to the Seller:
(a)    The Purchase Price. Payment of the Purchase Price as provided in Section
2.1.
(b)    Assumption Agreement. An executed copy of an assumption agreement,
pursuant to which the Buyer shall assume all of the Assumed Liabilities, in form
and substance reasonably acceptable to the Seller.
(c)    Good Standing Certificate. A certificate of good standing with respect to
the Buyer, issued by the Secretary of State of Delaware as of a date not more
than five (5) days prior to the Closing Date.
(c)    Authorizing Resolutions. A copy of the resolutions of the Buyer's sole
member, certified by an authorized representative of the Buyer as having been
duly and validly adopted and being in full force and affect, authorizing the
execution and delivery of this Agreement and the Other Agreements to which the
Buyer is a party and the performance by the Buyer of its obligations hereunder
and thereunder.
(e)    Other Agreements. Executed counterparts of the Other Agreements to which
the Buyer is a party, including the Transition Services Agreement.
ARTICLE IX
POST CLOSING COVENANTS
Section 9.1    Tax Covenants.
(a)    Transfer Taxes. All Transfer Taxes shall be borne fifty percent (50%) by
the Buyer and fifty percent (50%) by the Seller. The Parties shall cooperate in
good faith in preparing and timely filing all Tax Returns and other
documentation relating to Transfer Taxes as may be required by applicable Tax
Law.
(b)    Bulk Sales Laws. The Buyer acknowledges that the Seller will not comply
with the provisions of any bulk transfer laws of any jurisdiction in connection
with the transactions contemplated by this Agreement. The Seller shall indemnify
and hold the Buyer harmless from any Losses which the Buyer may incur due to the
failure to so comply.
Section 9.2    Access to Books and Records. From and after the Closing, upon
reasonable written notice to the Buyer, the Buyer shall provide the Seller and
its Representatives with reasonable access (for the purpose of examining and
copying), during normal business hours, to the books and records of the Buyer
relating to the Business, in connection with any legitimate business purposes of
the Seller; provided that such access does not unreasonably disrupt the normal
operations of the Buyer or its Affiliates. From and after the Closing, upon
reasonable written notice to the Seller, the Seller shall provide the Buyer and
its Representatives with reasonable access (for the purpose of examining and
copying), during normal business hours, to the books and records of the Seller
relating to the Business, in connection with any legitimate business purposes of
the Buyer; provided that such access does not unreasonably disrupt the normal
operations of the Seller or its Affiliates. Nothing contained in this Section
9.2 shall oblige either Party or any of their respective Affiliates to breach
any duty of confidentiality owed to any Person whether such duty arises
contractually, statutorily or otherwise.

28

--------------------------------------------------------------------------------




Section 9.3    Attorney‑Client Privilege. The Parties agree to take the steps
necessary to ensure that any privilege attaching as a result of legal counsel
representing the Seller or its Affiliates in connection with this Agreement and
the Other Agreements and the transactions contemplated hereby and thereby will
survive the Closing and remain in effect; provided, that from and after the
Closing such privilege will be controlled by the Seller and not the Buyer. In
addition, the Buyer hereby waives, on its own behalf and agrees to cause its
Subsidiaries to waive, any conflicts that may arise in connection with such
counsel representing the Seller after the Closing, including in connection with
a dispute with the Buyer following the Closing.
Section 9.4    Employee Matters.
(a)    Employee Transfer.
(1)    The Seller shall update Schedule 3.18 no later than ten (10) days prior
to the Closing Date to reflect, with respect to the Business Employees, the most
current information required to be included on such Schedule for the Business
Employees of the Seller, including, all hires, promotions, demotions,
terminations, transfers or other status, compensation and benefit changes and
attrition, and further accruals or reductions in the Ordinary Course of
Business, and as soon as reasonably practicable prior to the Closing Date, the
Seller shall provide the Buyer with written notice of any changes to the most
recent updated Schedule 3.18. The Buyer shall (1) offer employment to each
Business Employee of the Seller who is Active (as hereafter defined) as of the
Closing Date; provided, however, that such offer shall be contingent upon (i)
such Business Employee's timely completion of Form I-9 and confirmation of
employment authorization by E-Verify, (ii) such Business Employee’s execution of
the Buyer's offer letter (such offer letter will contain only the applicable
contingencies provided for in this Section 9.4(a)), and (iii) with respect to
salaried Business Employees, such Business Employee’s execution of the Buyer’s
standard confidentiality agreement (collectively, the "Hiring Conditions"), and
(2) hire each Business Employee who satisfies the Hiring Conditions and accepts
the offer of employment. The Buyer may rescind any such offer of employment if
the Business Employee fails to satisfy the applicable Hiring Conditions; in
which case, such Business Employee shall not be considered to have been employed
by the Buyer. The Buyer shall have no Liabilities with respect to any Business
Employee who fails to satisfy the Hiring Conditions or who does not accept the
Buyer’s offer of employment. In addition, for any Business Employee who is not
Active as of the Closing Date, the Buyer shall, within its sole discretion,
consider for employment any such Business Employee who presents himself or
herself to the Buyer for “Active” employment in the Business on or prior to the
first anniversary of the Closing Date. The terms and conditions of any such
offer of employment shall be in the Buyer's sole discretion, subject to
applicable Law. Each Business Employee of the Seller to whom the Buyer makes an
offer of employment, who accepts the Buyer's offer of employment, who satisfies
the Buyer's Hiring Conditions, and who actually commences employment with the
Buyer is referred to herein as a "Hired Employee." For purposes of this Section
9.4(a), a Business Employee shall be "Active" if the Business Employee is not
listed as "inactive" on Schedule 3.18 or any updated information provided with
respect to Schedule 3.18.
(2)    The Seller shall be liable for and shall pay all wages, salaries, change
of control payments, payroll taxes and employee benefits due, owing or accrued
for all employees (including Business Employees and Hired Employees) through the
Closing Date. All claims incurred or liabilities incurred or otherwise asserted
under the Seller's Plans shall be the responsibility of the Seller, and the
Buyer shall not have any liability with respect to such claims or liabilities.
    

29

--------------------------------------------------------------------------------




(3)    With respect to any Business Employee who is not Active on the Closing
Date, who presents himself or herself to the Buyer for Active employment in the
Business on or prior to the first anniversary of the Closing Date, and who
satisfies the Hiring Conditions, but is not employed by the Buyer, the Buyer
shall be liable for all employment claims and liabilities (including the actual
amounts paid under such COBRA continuation coverage for claims of such Business
Employee (less the aggregate amount paid by such Business Employee for COBRA
continuation coverage under the applicable Seller's Plans to which such Business
Employee is entitled to receive such coverage and timely elects and fully pays
for the cost of such coverage) that arise out of the Seller’s termination of
such Business Employee as a result of the Buyer’s decision not to employ such
Business Employee (but not for claims that arise out of any other act or
omission of the Seller for which Seller shall remain liable).
(4)    For each Hired Employee whose employment with the Buyer subsequently
terminates, the Buyer shall offer COBRA continuation coverage under its
applicable group health plans to such Hired Employee (and any eligible
dependents) if such Business Employee is entitled to receive such coverage. The
Seller remains obligated to offer, and continue to provide or arrange to
provide, COBRA continuation coverage to those employees of the Seller whose
employment terminated prior to the Closing Date, to all Business Employees who
do not become Hired Employees of Buyer, and to all other employees of the Seller
for whom the Buyer is not obligated to offer COBRA continuation coverage.
(b)    Buyer Plans. With respect to each benefit plan, program, practice, policy
or arrangement maintained by the Buyer following the Closing Date and in which
any of the Hired Employees participate as determined by the Buyer (the "Buyer
Plans"), for purposes of determining eligibility to participate and for vesting
purposes (but not for accrual of benefits other than determining the level of
vacation pay accrual), service with the Seller (or predecessor employers to the
extent the Seller provides past service credit) shall be treated as service to
the Buyer, except to the extent such service credit would result in any
duplication of benefits. For each self-funded health benefit plan of the Buyer,
the Buyer shall cause there to be waived any pre-existing condition, exclusion,
and waiting period with respect to participation and coverage under any such
health benefit plan in which such Hired Employees may be eligible to participate
after the Closing and give effect, in determining any deductible, coinsurance
and maximum out-of-pocket limitations, to claims incurred and amounts paid by,
and amounts reimbursed to, Hired Employees during the applicable plan year in
which such transfer occurs, provided (i) that the Seller provides all data
reasonably requested by the Buyer to the Buyer within three (3) business days of
the Closing, and (ii) that such Hired Employees and dependents were enrolled in
comparable Seller Plans as of the Closing and continuously thereafter until the
effective time of coverage in the new health benefit plan of the Buyer;
provided, however, that the foregoing shall not apply to the extent it would
result in duplication of benefits nor any refunds in amounts already paid. To
the extent that the Buyer maintains any fully insured health benefit plan, the
Buyer shall use Reasonable Efforts to obtain the agreement of any applicable
insurance carrier under the relevant insurance contract for each health benefit
plan of the Buyer in which the Hired Employees become participants to comply
with the immediately preceding sentence.


(c)    401(k) Rollovers. If permitted by the applicable Buyer Plan and subject
to and in accordance with the terms and such conditions of such Buyer Plan and
applicable law, the Buyer may permit the Hired Employees to make a direct
rollover contribution of their cash account balances and rollovers of any
outstanding loans (but no other in-kind assets) in the Seller's defined
contribution plan known as the Hearthside Food Solutions 401(k) Plan, to the
applicable Buyer Plan.



30

--------------------------------------------------------------------------------




(d)    Cafeteria Plan. The Buyer shall have in effect as of the Closing Date
flexible spending reimbursement accounts under a cafeteria plan qualifying under
Section 125 of the Code (the "Buyer's Cafeteria Plan") that provide benefits to
Hired Employees that are comparable to those provided by the flexible spending
reimbursement accounts under the Hearthside Food Solutions LLC Health Flexible
Spending Plan and Hearthside Food Solutions LLC Dependent Care Flexible Spending
Account Plan (collectively, the "Seller's Cafeteria Plan") and Buyer agrees to
cause Buyer's Cafeteria Plan to accept a spin-off of the flexible spending
reimbursement accounts from Seller's Cafeteria Plan and to honor and continue
through the end of the calendar year in which the Closing Date occurs the
elections made by each Hired Employee under the Seller's Cafeteria Plan in
respect of the flexible spending reimbursement accounts that are in effect
immediately prior to the Closing Date provided that the Seller provides all data
reasonably requested by the Buyer to the Buyer within three (3) business days of
the Closing. As soon as practicable following the Closing Date, the Seller shall
cause to be transferred from the Seller's Cafeteria Plan to Buyer's Cafeteria
Plan the excess, if any, of the aggregate accumulated contributions to the
flexible spending reimbursement accounts made during the year in which the
Closing Date occurs by Hired Employees over the aggregate reimbursement payouts
made for such year from such accounts to the Hired Employees. If the aggregate
reimbursement payouts from the flexible spending reimbursement accounts under
the Seller's Cafeteria Plan made during the year in which the Closing Date
occurs to Hired Employees exceed the aggregate accumulated contributions to such
accounts for such year by the Hired Employees, the Buyer shall cause such excess
to be transferred to the Seller as soon as practicable following the Closing
Date. On and after the Closing Date, the Buyer shall assume and be solely
responsible for all claims by Hired Employees under the Seller's Cafeteria Plan,
whether incurred prior to, on or after the Closing Date, that have not been paid
in full as of the Closing Date.


(e)    PTO Obligations. Following the Closing, each Hired Employee will be
permitted to “roll over” one hundred percent (100%) of his or her hours of paid
time off (including personal time off and vacation) that is accrued but unused
by such Hired Employee as of the Closing Date (the "Rollover PTO"). On the
Closing Date, the Seller shall notify the Buyer of the name and an estimate of
the number of Rollover PTO hours accrued for each Hired Employee. Within ten
(10) days after the Closing Date, the Seller shall provide the Buyer with the
actual number of Rollover PTO hours accrued for each Hired Employee. The Buyer
shall credit each Hired Employee with paid time off under Buyer's policies, in
an amount equal to such actual number of Rollover PTO accrued for such Hired
Employee as of the Closing Date. If such Hired Employee terminates employment
with the Buyer prior to using his or her Rollover PTO, in addition to any paid
time off then accrued under the Buyer's policies, the Buyer shall pay such Hired
Employee an amount equal to any such unused Rollover PTO upon such employment
termination. On the Closing Date, the Purchase Price will be decreased by the
estimated value of the Rollover PTO with respect to each Hired Employee. If the
actual value of the Rollover PTO with respect to each Hired Employee calculated
by the Seller within ten (10) days after the Closing Date is greater than the
estimated value of the Rollover PTO with respect to each Hired Employee
calculated by the Seller as of the Closing Date, then the Seller shall promptly
deliver to the Buyer an amount of cash equal to such difference. If the actual
value of the Rollover PTO with respect to each Hired Employee calculated by the
Seller within ten (10) days after the Closing Date is less than the estimated
value of the Rollover PTO with respect to each Hired Employee calculated by the
Seller as of the Closing Date, then the Buyer shall promptly deliver to the
Seller an amount of cash equal to such difference. Following the Closing Date,
subject to the foregoing, Hired Employees shall be subject to the applicable
policies of the Buyer relating to paid time off in effect from time to time.


(f)    WARN Act. The Buyer shall be responsible to provide any required notice
under the WARN Act, or any state plant closing or notification Law, or similar
Law in other jurisdictions, with respect to any "plant closing" or "mass layoff"
(as defined in the WARN Act) or group termination or similar event affecting
Hired Employees and occurring on or after the Closing Date. In addition, the
Buyer shall be responsible for all Liabilities under the WARN Act or similar
state statute, arising out of the failure of the Buyer to offer employment to
Business Employees.



31

--------------------------------------------------------------------------------




(g)    Employee Information. Following the date of this Agreement, the Seller
shall use Reasonable Efforts to promptly provide the Buyer with information and
data reasonably requested by the Buyer relating to the Hired Employees or in
connection with the Buyer's rights and obligations under this Article IX,
including exchanging information and data relating to employee benefits, Plan
coverage (except to the extent prohibited by applicable Law), and providing
copies of child support orders, qualified medical child support orders, tax
levies, garnishments, qualified domestic relations orders and other wage or
other deductions affecting the Hired Employees.


(h)    Bonuses. With respect to salaried Business Employees, Seller shall pay an
estimated pro-rata portion (from January 1, 2013 to the Closing Date) of the
2013 annual bonus accrued but unpaid bonuses as of the Closing Date to its
employees including those who become Hired Employees on or as soon as
practicable after the Closing Date. With respect to non-salaried Business
Employees, Seller shall accrue an estimated pro rata portion (from January 1,
2013 to the Closing Date) of the 2013 annual bonus with respect to such
non-salaried Business Employees and Buyer shall assume such accrued amounts to
the extent included in the Closing Date Net Working Capital.


(i)    No Third Party Beneficiaries. Nothing contained herein shall be construed
as requiring, and neither Seller nor any of its Affiliates shall take any action
that would have the effect of requiring, the Buyer or any of its Affiliates to
continue any specific employee benefit plans. The provisions of this Section 9.4
are for the sole benefit of the Parties and nothing herein, expressed or
implied, is intended or shall be construed to (i) constitute an amendment to any
of the compensation and benefits plans maintained for or provided to employees
of the Seller prior to or following the Closing or (ii) confer upon or give to
any Person, other than the Parties and their respective permitted successors and
assigns, any legal or equitable or other rights or remedies under or by reason
of any provision of this Agreement.


Section 9.5    Confidentiality.
(a)    Non‑Disclosure of Confidential Information. From and after the Closing
Date, each of the Seller, on the one hand, and the Buyer, on the other hand (as
such, a "Restricted Party") shall not, directly or indirectly, disclose or use
at any time (and shall cause its Affiliates and Representatives not to disclose
or use) any Confidential Information owned by the other Party (whether or not
such information is or was developed by it, and, for these purposes, the Buyer
not the Seller shall be deemed to own all Confidential Information regarding the
Purchased Assets and Assumed Liabilities), except to the extent that such
disclosure or use is directly related to and required by the performance of its
duties to the other Party or as required by Law or as otherwise provided
hereunder. From and after the Closing Date, each Restricted Party further agrees
to take commercially reasonable steps, to the extent within its control, to
safeguard such Confidential Information owned by the other Party and to protect
it against disclosure, misuse, espionage, loss and theft. In the event any of
the Restricted Parties is required by Law to disclose any Confidential
Information owned by the other Party, such Restricted Party shall promptly
notify the other Party in writing, which notification shall include the nature
of the legal requirement and the extent of the required disclosure, and shall
cooperate with the other Party's reasonable requests to preserve the
confidentiality of such Confidential Information consistent with applicable Law.
For purposes of this Agreement, "Confidential Information" means all information
of a confidential or proprietary nature (whether or not specifically labeled or
identified as "confidential"), in any form or medium, that relates to a Party's
business or its suppliers, distributors, customers, independent contractors or
other business relationships that has been obtained or acquired by or otherwise
become known to the Restricted Party on or before the Closing Date. Confidential
Information includes the following as they relate to a Party's business and, in
each case, to the extent a Party obtains a commercial benefit from the secret
nature of such information: internal business information (including information
relating to strategic and staffing plans and practices, business, training,
marketing, promotional and sales plans and practices, cost, rate and pricing
structures, accounting and business methods and potential acquisition
candidates); identities of, individual requirements of, and specific contractual
arrangements with, the business's suppliers, distributors, customers,
independent contractors or other business relations and their confidential
information; trade secrets, know-how, compilations of data and analyses,
techniques, systems, formulae, research, records, reports, manuals,
documentation, models, data and databases relating thereto; and inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
and reports, and, with respect to the Seller, any information regarding the
Seller (and not solely related to the Business) contained in Individual E-mail
Histories. Notwithstanding the foregoing, Confidential Information does not
include such information which: (A) at the time of disclosure is publicly
available or thereafter becomes publicly available through no act or omission of
a

32

--------------------------------------------------------------------------------




Restricted Party; (B) in the case of Confidential Information unrelated to the
Business, is thereafter disclosed or furnished to the Restricted Party by a
third party who is not known by such Restricted Party to have acquired the
information under an obligation of confidentiality; or (C) in the case of
Confidential Information unrelated to the Business, is independently developed
by the Restricted Party without the use of or reference to Confidential
Information after the Closing Date.
(b)    Specific Performance; Injunctive Relief. Each Party acknowledges and
agrees that in the event of a breach by the other Party or any of its
Representatives of any of the provisions of subsection (a) above, the
non-breaching Party may suffer irreparable harm for which no adequate remedy at
law would exist, and damages may be difficult to determine. Consequently, in the
event of any such breach, the non-breaching Party or its successors or assigns
may, in addition to other rights and remedies existing in their favor, apply to
any court of law or equity of competent jurisdiction for specific performance or
injunctive or other relief in order to enforce or prevent any violations of the
provisions of subsection (a) above, in each case, without the requirement of
posting a bond or proving actual damages.
Section 9.6    Further Assurances. In case at any time after the Closing any
further actions are necessary or desirable to carry out the purposes of this
Agreement, each of the Parties shall take such further actions (including the
execution and delivery of such further instruments and documents) as the other
Party may reasonably request in order to effectuate the intent of this Agreement
and to provide such other party in all material respects with the intended
benefits of this Agreement, all at the sole cost and expense of the requesting
Party (unless the requesting Party is entitled to indemnification therefor under
Article X).
Section 9.7    Excluded Assets and Excluded Liabilities. Any asset (including
all remittances and all mail and other communications) that is an Excluded Asset
and that is or comes into the possession, custody or control of the Buyer or any
of the Buyer's Affiliates (including its or their successors in interest or
assigns) must forthwith be transferred, assigned and conveyed by the Buyer or
such Affiliate to the Seller. Until such transfer, assignment and conveyance,
the Buyer and the Buyer's Affiliates do not have any right, title or interest in
such asset nor may they use the same; rather, they hold such asset in trust for
the benefit of the Seller. Any asset (including all remittances and all mail and
other communications) that is a Purchased Asset and that is or comes into the
possession, custody or control of the Seller or any of the Seller's Affiliates
(including its or their successors in interest or assigns) must forthwith be
transferred, assigned and conveyed by the Seller or such Affiliate to the Buyer.
Until such transfer, assignment and conveyance, the Seller and the Seller's
Affiliates do not have any right, title or interest in such asset nor may they
use the same; rather, they hold such asset in trust for the benefit of the
Buyer. In furtherance of the foregoing. after the Closing, the Seller shall
promptly (and in any event within five (5) Business Days of receipt) deliver to
the Buyer any funds collected by Seller after the Closing in respect of any
Acquired Accounts Receivable relating to the Business that were part of the
Purchased Assets.

33

--------------------------------------------------------------------------------




Section 9.8    Restricted Activities.
(a)    For a period of two (2) years commencing on the Closing Date, the Seller
shall not, and it shall cause each of its controlled Affiliates not to, (i)
engage in any of the Restricted Businesses within the United States or Canada
(the "Territory"), or (ii) directly or indirectly (including through any
controlled Affiliate or otherwise), solicit for hire or hire any Hired Employee,
or, either directly or indirectly (including through any controlled Affiliate or
otherwise), hire or solicit for hire on behalf of any third Person any Hired
Employee. The Seller acknowledges that a breach or threatened breach of this
Section 9.8 would give rise to irreparable harm to the Buyer, for which monetary
damages would not be an adequate remedy, and hereby agrees that in the event of
a breach or threatened breach by the Seller of any such obligations, the Buyer
shall, in addition to any and all other rights and remedies that may be
available to it in respect of such breach or threatened breach, be entitled to
equitable relief, including a temporary restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond). The Seller
acknowledges that the restrictions contained in this Section 9.8 are reasonable
and necessary to protect the legitimate interests of the Buyer and constitute a
material inducement to the Buyer to enter into this Agreement and consummate the
transactions contemplated by this Agreement. In the event that any covenant
contained in this Section 9.8 should ever be adjudicated to exceed the time,
geographic, product or service or other limitations permitted by applicable Law
in any jurisdiction, then any court is expressly empowered to reform such
covenant, and such covenant shall be deemed reformed, in such jurisdiction to
the maximum time, geographic, product or service or other limitations permitted
by applicable Law. The covenants contained in this Section 9.8 and each
provision hereof are severable and distinct covenants and provisions. The
invalidity or unenforceability of any such covenant or provision as written
shall not invalidate or render unenforceable the remaining covenants or
provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.
(b)    For the purposes of this Section 9.8, the "Restricted Businesses" with
respect to the Seller and its controlled Affiliates shall mean the manufacture
or production of (a) private label granola products, granola cereal or
granola-based snack products (other than granola bars) for sale directly to
retailers or other retail customers, (b) the Seller's or any of its Affiliates'
own brand of granola products, granola cereal or granola-based snack products
(other than granola bars) for sale; provided, that, for the avoidance of doubt,
the co-manufacture of private label granola, branded granola, private-label
granola cereal, branded granola cereal, private-label granola-based snack
products and branded granola-based snack products, in each case, on behalf of
third parties, shall not constitute a Restricted Business. Further, the term,
"Related Business" as used in this Section 9.8 shall mean any aspect of the
Business that is not a Restricted Business.
(c)    Notwithstanding the foregoing, nothing contained in this Section 9.8
shall be construed to restrict the Seller or any of its Subsidiaries from
(i) engaging in the Related Businesses or (ii) acquiring a Person, whether
through a business combination, acquisition or otherwise, whose total gross
revenues acquired by the Seller (including revenues of Affiliates of such Person
only to the extent acquired) generated from the Restricted Businesses within the
Territory does not exceed Twenty-Five percent (25%) of the consolidated total
gross revenues from all lines of business acquired by the Seller conducted by
such Person during the twelve month period immediately preceding such
acquisition; provided, that none of the assets or personnel of the Seller or any
of its Subsidiaries (the “Restricted Facilities”) owned as of the time of such
acquisition shall be utilized directly or indirectly in the Restricted
Businesses conducted by such acquired Person, assets or business during the
period ending on the second anniversary on the Closing Date.

34

--------------------------------------------------------------------------------




(d)    The Seller shall not consolidate or merge with or into any other Person
(whether or not affiliated with the Seller) or engage in successive
consolidations or mergers in which the Seller or its successor or successors is
a party or parties, or sell, convey, transfer or otherwise dispose of all or
substantially all of its assets or business or the assets or business of its
successor or successors to any other Person (whether or not affiliated with the
Seller or its successor or successors) unless, in each such instance, prior to
or contemporaneous with the consummation of any such transaction, the Person
formed by such consolidation, or the Person into which the Seller is merged, or
the Person which acquires such property, enters into an agreement with the Buyer
in form and substance reasonably satisfactory to the Buyer whereby such Person
agrees that none of Restricted Facilities acquired by such Person shall be
utilized directly or indirectly in the Restricted Businesses and that such
Person shall comply with the covenant set forth in clause (ii) of Section
9.8(a), in each case during the period ending on the second anniversary on the
Closing Date; provided, however, that such Person's obligations with respect to
the covenant set forth in clause (ii) of Section 9.8(a) shall be limited to the
Hired Employees identified on Schedule 9.8.
Section 9.9    Transferred Cellular Phone Numbers. As soon as possible after the
Closing, the Seller shall cause any Transferred Cellular Phone Numbers that
remain with the Seller at the Closing to be transferred to the Persons directed
by the Buyer.
ARTICLE X
INDEMNIFICATION
Section 10.1    Survival of the Seller's Representations, Warranties and
Covenants; Time Limits on Indemnification Obligations. All representations and
warranties of the Seller contained in, or arising out of, this Agreement or any
of the Other Agreements shall survive the Closing hereunder, notwithstanding any
investigation made by the Buyer (whether before or after the Closing), for a
period of eighteen (18) months after the Closing Date, after which they shall
expire and be of no further force or effect; provided, however, that (i) the
Fundamental Representations shall survive until the expiration of the statute of
limitations applicable to the claim for which indemnification is sought, and
(ii) the representations and warranties set forth in Section 3.15 (Compliance
with Environmental Requirements) shall survive the Closing hereunder until the
third anniversary of the Closing Date; provided further, however, that any claim
made under and in accordance with this Article X during such applicable periods
may continue to be prosecuted in accordance with this Agreement after such
applicable periods have expired. The covenants and agreements of the Seller
contained in this Agreement shall survive the Closing and remain in full force
and effect for the applicable periods specified in the respective Sections and
Articles or, if no such period is specified, indefinitely; provided, however,
that any claims made by the Buyer under Section 10.3(b) with respect to a
covenant or agreement that requires performance prior to the Closing must be
made within six (6) months after the Closing Date. For avoidance of doubt,
actions or claims for Losses under Section 10.3(b) (other than as set forth in
the immediately preceding proviso), Section 10.3(c), Section 10.3(d) or Section
10.3(e) or for claims based on fraud may be made at any time and from time to
time after the Closing, without time limit or other survival period.
Section 10.2    Survival of the Buyer's Representations, Warranties and
Covenants; Time Limits on Indemnification Obligations. All representations and
warranties of the Buyer contained in, or arising out of, this Agreement or any
of the Other Agreements shall survive the Closing hereunder, notwithstanding any
investigation made by the Seller (whether before or after the Closing), for a
period of eighteen (18) months after the Closing Date, after which they shall
expire and be of no further force or effect; provided, however, that the
representations and warranties in Section 4.1 (Organization and Qualification),
Section 4.2 (Authorization; Enforceability) and Section 4.7 (Brokers) shall
survive until the expiration of the statute of limitations applicable to the
claim for which indemnification is sought; provided further, however, that any
claim made under and in accordance with this Article X during such applicable
periods may continue to be prosecuted in accordance with this Agreement after
such applicable periods have expired. The covenants and agreements of the Buyer
contained in this Agreement shall survive the Closing and remain in full force
and effect for the applicable periods specified in the respective Sections and
Articles or, if no such period is specified, indefinitely. For avoidance of
doubt, actions or claims for Losses under Section 10.4(b), Section 10.4(c),
Section 10.4(d) or Section 10.4(e) or for claims based on fraud may be made at
any time and from time to time after the Closing, without time limit or other
survival period.

35

--------------------------------------------------------------------------------




Section 10.3    Indemnification by the Seller. Subject to the terms, conditions
and limitations set forth in this Article X, the Seller shall indemnify, defend
and hold harmless the Buyer Indemnified Parties from and against any and all
Losses sustained or incurred by any Buyer Indemnified Party arising out of or
resulting from:
(a)    any inaccuracy or breach of a representation or warranty made by the
Seller in Article III of this Agreement, or in any of the Other Agreements;
provided, however, that for purposes of determining whether there has been a
breach or inaccuracy of such representations and warranties (other than the
first sentence of Section 3.6 (Absence of Certain Changes)) and the amount of
any Losses due to such breach or inaccuracy, all "Material Adverse Effect" or
"Material Adverse Change" qualifications and other materiality qualifications
and similar qualifications contained in such representations and warranties
shall be disregarded; or
(b)    any breach by the Seller or the failure of the Seller to perform, observe
or comply with any covenants or agreements made by the Seller in this Agreement,
the Other Agreements or in any Exhibit or Schedule to this Agreement, regardless
of whether such covenant or agreement requires performance prior to, on or after
the Closing Date; or
(c)    any claim or assertion for broker's or finder's fees or expenses arising
out of the transactions contemplated by this Agreement by a Person claiming to
have been engaged by the Seller or any of its Representatives; or
(d)    any Excluded Assets or Retained Liabilities; or
(e)    any claim arising out of the Settlement Agreements (including any
unenforceability thereof).
Section 10.4    Indemnification by the Buyer. Subject to the terms, conditions
and limitations set forth in this Article X, from and after the Closing Date,
the Buyer shall indemnify, defend and hold harmless the Seller Indemnified
Parties from and against any and all Losses sustained or incurred by any Seller
Indemnified Party arising out of or resulting from:
(a)    any inaccuracy or breach of a representation or warranty made by the
Buyer in Article IV of this Agreement or in any of the Other Agreements;
provided, however, that for purposes of determining whether there has been any
breach or inaccuracy of such representations and warranties and the amount of
any Losses due to such breach or inaccuracy, all "material adverse effect"
qualifications and other materiality qualifications and similar qualifications
contained in such representations and warranties shall be disregarded; or

36

--------------------------------------------------------------------------------




(b)    any breach by the Buyer or the failure of the Buyer to perform, observe
or comply with any covenants or agreements made by the Buyer in this Agreement,
the Other Agreements or in any Exhibit or Schedule to this Agreement, regardless
of whether such covenant or agreement requires performance prior to, on or after
the Closing Date; or
(c)    any claim or assertion for broker's or finder's fees or expenses arising
out of the transactions contemplated by this Agreement by any Person claiming to
have been engaged by either the Buyer or any of its Affiliates; or
(d)    the Assumed Liabilities; or
(e)    the WARN Act with respect to the transactions contemplated by this
Agreement.
Section 10.5    Indemnification Procedure for Third Party Claims and
Environmental Claims.
(a)    Third Party Claims. In the event that subsequent to the Closing any
Person that is or may be entitled to indemnification under this Agreement (an
"Indemnified Party") receives notice of the assertion of any claim, issuance of
any order or the commencement of any action or proceeding by any Person who is
not a Party or an Affiliate of a Party, including any domestic or foreign court
or Governmental Authority (a "Third Party Claim"), against such Indemnified
Party and for which a Party is or may be required to provide indemnification
under this Agreement (an "Indemnifying Party"), such Indemnified Party shall
promptly give written notice thereof, together with a statement of any available
information regarding such Third Party Claim to such Indemnifying Party;
provided that the failure of the Indemnified Party to give prompt notice to the
Indemnifying Party shall not affect the Indemnified Party's right to
indemnification hereunder except to the extent that the Indemnifying Party is
actually prejudiced as a result of such failure. The Indemnifying Party shall
have the right upon written notice to the Indemnified Party (the "Defense
Notice"), within thirty (30) days after receipt from the Indemnified Party of
notice of such Third Party Claim, to assume, control and conduct, at its expense
and by its own counsel (provided such counsel is reasonably satisfactory to the
Indemnified Party), the defense against such Third Party Claim in its own name,
or if necessary in the name of the Indemnified Party, so long as: (i) the
Indemnifying Party provides the Indemnified Party with evidence reasonably
acceptable to the Indemnified Party that the Indemnifying Party has the
financial resources to defend against the Third Party Claim and fulfill its
indemnification obligations hereunder; (ii) the Third Party Claim involves only
money damages and does not seek an injunction or other equitable relief or
relate to any criminal proceeding, action, indictment, allegation or
investigation; (iii) settlement of, or an adverse judgment with respect to, a
Third Party Claim which involves or otherwise pertains to any of the ten largest
customers (by revenue) or suppliers (by amount spent) of the Indemnified Party
would not, in the good faith judgment of the Indemnified Party, likely establish
a precedential custom or practice materially adverse to the continuing business
interests or the reputation of the Indemnified Party; and (iv) the Indemnifying
Party diligently pursues the same in good faith. In the event that the
Indemnifying Party does not elect to conduct the defense of the subject Third
Party Claim, then the Indemnified Party may conduct the defense of the subject
Third Party Claim. If the Indemnifying Party does elect as provided above to
conduct the defense of the subject Third Party Claim, then the Indemnified Party
will cooperate with and make available to the Indemnifying Party such assistance
and materials as may be reasonably requested by it, and the Indemnified Party
shall have the right, at its expense, to participate in the defense assisted by
counsel of its own choosing (at its own cost, for which it shall not be entitled
to indemnification) and the Indemnifying Party shall keep such counsel
reasonably informed of the status and other matters related to such Third Party
Claim; provided, that the Indemnified Party shall have the right to compromise
and settle the Third Party Claim only with the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed. If an offer is made to settle a Third Party Claim, which
offer complies with the last sentence of this Section 10.5, and the Indemnifying
Party desires to accept and agree to such offer, the Indemnifying Party will
give prompt written notice to the Indemnified Party to that effect. If the
Indemnified Party fails to consent to such firm offer within twenty
(20) calendar days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and, in such event, the
maximum Liability of the Indemnifying Party as to such Third Party Claim will
not exceed the amount of such settlement offer, plus costs and expenses paid or
incurred by the Indemnified Party through the date such settlement offer is
given to the Indemnified Party and which amount is otherwise indemnifiable
hereunder. All settlements effected by the Indemnifying Party hereunder must be
approved in advance by the Indemnified Party (such consent not to be
unreasonably withheld or

37

--------------------------------------------------------------------------------




delayed) unless such settlement (1) effects a complete release of the
Indemnified Party with respect to the Third Party Claim; (2) does not require a
payment by the Indemnified Party; (3) does not contain an admission of liability
on the part of the Indemnified Party; and (4) if applicable to a Third Party
Claim which involves or otherwise pertains to any of the ten largest customers
(by revenue) or suppliers (by amount spent) of the Business, will not be likely,
in the good faith judgment of the Indemnified Party, to establish a precedential
custom or practice materially adverse to the continuing business interests or
the reputation of the Indemnified Party, in which case no consent of the
Indemnified Party shall be required.
(b)    Environmental Claims. Notwithstanding the terms and conditions set forth
in Section 10.5(a), the Parties agree that in the event a claim for
indemnification is made by any Buyer Indemnified Party relating to any claimed
breach of Section 3.15 (Compliance with Environmental Requirements) (the
"Environmental Claims"), then, in addition to the procedures set forth in
Section 10.5(a), if the Seller elects to assume the defense of any Environmental
Claim, the Seller shall have full control over any actions, including, any
remedial action, negotiation or litigation (and the settlement thereof) in
connection with any such Environmental Claim all at the sole cost and expense of
the Seller; provided, however, that (i) the Buyer Indemnified Parties shall
cooperate with, and provide access to, the Seller in responding to or
remediating any Environmental Claim, including managing or assuming the control
of any investigation, sampling, cleanup or other Remediation ("Remedial
Action"); provided that, (1) Seller shall use its commercially reasonable
efforts to cause such Remedial Action to not unreasonably interfere with
operations, as then currently conducted, by the Buyer at any Acquired Leased
Real Property; (2) such Remedial Action shall comply with the terms and
conditions of the Lease for such Acquired Leased Real Property (so long as such
terms are substantially similar to the applicable terms in effect as of the date
hereof); (3) such Remedial Action shall be conducted by a licensed environmental
consultant reasonably acceptable to the Buyer; (4) the Seller shall provide the
Buyer and the landlord under the Lease for such Acquired Leased Real Property
with a reasonable opportunity to comment on all work plans or submissions to any
Governmental Authority relating to any such Remedial Action; (5) the Seller
shall indemnify the Buyer with respect to any Losses for physical damage to the
Buyer's property or facility or personal injury directly caused by the Seller
after the Closing Date while accessing any Acquired Leased Real Property for the
purpose of exercising the Seller's management or control of the Remedial Action;
and (6) the Remedial Action shall be conducted in accordance with Environmental
Requirements and shall not result in any judgment, order, decree or
legally-binding agreement with a third party that imposes any Liabilities on the
Buyer without the Buyer's prior written consent, (ii) in the event that any
Remedial Action with respect to an Environmental Claim is required by Law or the
terms and conditions of the Lease for such Acquired Leased Real Property (so
long as such terms are substantially similar to the applicable terms in effect
as of the date hereof), the Seller shall only be responsible for remediating or
cleaning up to the least stringent applicable clean‑up criteria and requirements
under Environmental Requirements or the Lease for the Acquired Leased Real
Property (including, in the case of any Remedial Action, least stringent
applicable cleanup standards and the use of risk-based remedies, engineering
controls and land use restrictions, as appropriate, and non-residential
risk‑based criteria) unless a Governmental Authority shall impose different
clean-up criteria or requirements, in which event the criteria or requirements
imposed by the Governmental Authority shall establish the extent of Seller's
responsibility, and (iii) the Buyer Indemnified Parties agree not to object to
the recording or implementation of any deed restrictions and institutional
controls necessary to allow use of such non-residential clean-up criteria.

38

--------------------------------------------------------------------------------




Section 10.6    Calculation of Losses.
(a)    The amount of any Losses payable under this Article X by the Indemnifying
Party shall be (i) net of any amounts actually recovered by the Indemnified
Party under applicable insurance policies or from any other Person alleged to be
responsible therefor, and (ii)(a) increased to take account of any net Tax cost
actually incurred by the Indemnified Party arising from the receipt of indemnity
payments hereunder (grossed up for such increase), and (b) reduced to take
account of any net Tax benefit actually realized by the Indemnified Party
arising from the incurrence or payment of any such indemnified amount. In
computing the amount of any such Tax cost or Tax benefit, the Indemnified Party
shall be deemed to recognize all other items of income, gain, loss, deduction or
credit before recognizing any item arising from the receipt of any indemnity
payment hereunder or the incurrence or payment of any indemnified amount. If the
Indemnified Party receives any amounts under applicable insurance policies, or
from any other Person alleged to be responsible for any Losses, subsequent to an
indemnification payment by the Indemnifying Party, then such Indemnified Party
shall promptly reimburse the Indemnifying Party for any payment made or expense
incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount received by the Indemnified Party, net
of any direct, out‑of‑pocket expenses reasonably incurred by such Indemnified
Party in collecting such amount. The Indemnified Party shall use Reasonable
Efforts to collect any amounts available under such insurance coverage or from
such other Person alleged to have responsibility therefor. Each Party hereby
waives, to the extent permitted under its applicable insurance policies, any
subrogation rights that its insurer may have with respect to any indemnifiable
Losses. Nothing in this Section 10.6 requires any Indemnified Party to carry any
particular type or amount of insurance coverage.
(b)    Notwithstanding any other provision of this Agreement to the contrary,
the Indemnifying Party shall not be liable under this Article X for any
(i) Losses relating to any matter to the extent that (A)(1) there is included in
the Latest Balance Sheet a specific liability or reserve relating to such
matter, (2) such matter is an Assumed Liability, and (3) the Losses related to
such matter do not exceed the amount of such specific liability or reserve;
(B) the Indemnified Party shall have otherwise been fully compensated for such
matter pursuant to the Purchase Price adjustment under Section 2.2; or (C) the
Indemnified Party shall have otherwise been compensated for such matter pursuant
to, or the Loss was taken into account under, any other provision of this
Agreement, so as to avoid duplication or "double counting" of the same Loss;
(ii) Losses for punitive damages brought by the Indemnified Party against the
Indemnifying Party (other than Losses for punitive damages which are part of a
Third Party Claim); or (iii) Losses determined or calculated based upon any
multiplier of profits, earnings or cash flow.
(c)    The Indemnified Parties shall take, and shall cause their respective
Affiliates to take, Reasonable Efforts to mitigate and otherwise minimize their
Losses to the maximum extent reasonably possible upon and after becoming aware
of any event which would reasonably be expected to give rise to any Losses.
(d)    The Parties intend that each representation, warranty, covenant and
agreement contained in this Agreement has independent significance. If any Party
has breached any representation, warranty, covenant or agreement contained in
this Agreement in any respect, the fact that there exists another
representation, warranty, covenant or agreement relating to the same subject
matter (regardless of the relative levels of specificity) which the Party has
not breached shall not detract from or mitigate the fact that the Party is in
breach of the first representation, warranty, covenant or agreement.
Section 10.7    Limitation on Indemnification.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, the
Seller shall not be liable hereunder to the Buyer Indemnified Parties pursuant
to Section 10.3(a) as a result of any breach of any of the representations or
warranties of the Seller set forth in Article III (other than the Fundamental
Representations or Section 3.20 (Sufficiency of Assets) or with respect to a
claim for fraud on the part of the Seller) if, with respect to any individual
item of Loss, such item is less than Forty Thousand Dollars ($40,000) (each, a
"Minor Claim"); subject, however, to a maximum of ten (10) Minor Claims, after
which Seller's liability to the Buyer Indemnified Parties pursuant to Section
10.3(a) shall not be limited by this Section 10.7(a).

39

--------------------------------------------------------------------------------




(b)    Notwithstanding anything to the contrary set forth in this Agreement, the
Seller shall not be liable hereunder to the Buyer Indemnified Parties pursuant
to Section 10.3(a) as a result of any breach of any of the representations or
warranties of the Seller set forth in Article III (other than the Fundamental
Representations or Section 3.20 (Sufficiency of Assets) or to a claim for fraud
on the part of the Seller), except to the extent that the Losses incurred by the
Buyer Indemnified Parties as a result of such breaches shall exceed in the
aggregate three-quarters of one percent (0.75%) of the Purchase Price to be paid
by the Buyer at the Closing, and then only to the extent of such excess (the
"Deductible"); provided however, in no case will any Minor Claims permitted
under Section 10.7(a) be included or considered as Losses for purposes of
calculating or administering the Deductible.
(c)    Notwithstanding anything to the contrary set forth in this Agreement, (i)
the Liability of the Seller under Section 10.3(a) as a result of any breach of
any of the representations or warranties of the Seller set forth in Article III
(other than the Fundamental Representations, Section 3.15 (Compliance with
Environmental Requirements) or Section 3.20 (Sufficiency of Assets) or with
respect to a claim for fraud on the part of the Seller), shall not exceed in the
aggregate ten percent (10%) of the Purchase Price to be paid by the Buyer at
Closing, and (ii) the Liability of the Seller under Section 10.3(a) as a result
of any breach of the representations or warranties of the Seller set forth in
Section 3.15 (Compliance with Environmental Requirements) shall not exceed, in
the aggregate, the difference of (A) fifteen percent (15%) of the Purchase Price
to be paid by the Buyer at Closing, minus (B) any amounts paid to the Buyer in
respect of Liabilities of the Seller described in clause (i) of this Section
10.7(c) (the limitations forth in this Section 10.7(c), as applicable, are
referred to herein as the "Cap Amount").
(d)    Except as provided in Section 10.3, no claim shall be brought or
maintained by the Buyer or its Affiliates or their respective successors or
permitted assigns against any officer, director, equityholder or employee
(present or former) of the Seller, and no recourse shall be brought or granted
against any of them, by virtue of or based upon any alleged misrepresentation or
inaccuracy in or breach of any of the representations, warranties or covenants
of the Seller set forth or contained in this Agreement or any Exhibit or
Schedule hereto or any certificate delivered hereunder, except to the extent
that the same shall have been the result of knowing and intentional fraud by any
such Person (and in the event of such knowing and intentional fraud, such
recourse shall be brought or granted solely against the Seller and the Person or
Persons committing such knowing and intentional fraud), provided that, in the
event of any such fraud, nothing herein shall prohibit or prevent the Buyer and
its successors or permitted assigns from claiming or seeking rescission of the
transactions consummated under this Agreement and any other remedy available at
law or in equity against the Seller.
(e)    The Buyer and its successors and permitted assigns, hereby waive any
right to seek contribution or other recovery from any officer, director,
equityholder or employee (present or former) of the Seller, or any officer,
director or employee (present or former) of the Seller that any of them may now
or in the future have under any Environmental Requirements. The Buyer and its
successors and permitted assigns hereby release all officers, directors,
equityholders and employees (present or former) of the Seller, and all officers,
directors or employees (present or former) of the Seller from any and all such
claims, demands and causes of action that any of them may now or in the future
have under such Environmental Requirements.
(f)    All indemnification payments made hereunder shall be treated by all
Parties as an adjustment to the Purchase Price.

40

--------------------------------------------------------------------------------




(g)    For avoidance of doubt, the limitations contained in Section 10.7(a),
Section 10.7(b) and Section 10.7(c) (i.e., the "Minor Claims," the "Deductible"
and the "Cap Amount") do not apply to a claim for indemnification under Section
10.3(a) with respect to claims made under any of the Fundamental Representations
or Section 3.20 (Sufficiency of Assets), or under Section 10.3(b), Section
10.3(c), Section 10.3(d) or Section 10.3(e) or under Article II, or to a claim
based upon fraud on the part of the Seller. In the event that a claim may be
made by any Buyer Indemnified Party under Section 10.3(a) and also under any one
or more of Section 10.3(b), Section 10.3(c), Section 10.3(d) or Section 10.3(e)
relating to the same underlying set of facts or circumstances, the limitations
contained in Section 10.7(a), Section 10.7(b) and Section 10.7(c) (i.e., the
"Minor Claims," the "Deductible" and the "Cap Amount") shall not apply to such
claim; provided, however, that in no event shall the Buyer Indemnified Party be
entitled to recover more than the amount of the Losses incurred, paid or
sustained by the Buyer Indemnified Party as a result of such claim.
(h)    Notwithstanding anything to the contrary set forth in this Agreement, the
Seller shall have no duty to indemnify any Buyer Indemnified Party with respect
to any Environmental Claims (i) for which remediation costs incurred by Buyer
Indemnified Parties were in connection with actions taken to achieve more
stringent cleanup standards than set forth in Section 10.5(b)(ii) or (ii)
arising from any conditions of contamination identified through any
environmental sampling or analysis by the Buyer or any of its Affiliates or
their respective Representatives unless such sampling or analysis was
affirmatively required by Environmental Law or mandated by Governmental
Authority.
Section 10.8    Exclusion of Other Remedies. The Parties agree that, from and
after the Closing Date, the indemnification or reimbursement obligations of the
Parties set forth in this Article X shall constitute the sole and exclusive
remedies of the Parties for any Losses based upon, arising out of or otherwise
in respect of the matters set forth in this Agreement and the Other Agreements
and the transactions contemplated hereby and thereby. The provisions of this
Section 10.8 shall not, however, prevent or limit a cause of action (a) on
account of fraud, (b) under Section 2.2(b) to enforce any decision or
determination of the Independent Accountant, or (c) under Section 13.16 to
obtain an injunction or injunctions to prevent breaches of any covenants set
forth in this Agreement and to enforce specifically the terms and provisions
hereof.
Section 10.9    Notice of Claims. Promptly after any Indemnified Party has
received notice of or has knowledge of any claim for indemnification hereunder,
or the commencement of any Third Party Claim or proceeding, the Indemnified
Party must, as a condition precedent to a claim with respect thereto being made
against the Indemnifying Party pursuant to Section 10.3 or Section 10.4, give
the Indemnifying Party written notice of such claim or the commencement of such
Third Party Claim or proceeding. Such notice must state the nature and the basis
of such claim or Third Party Claim or proceeding and, if reasonably possible, an
estimate of the amount thereof. The failure of any Indemnified Party to give
notice as provided herein relieves the Indemnifying Party of its obligations
under this Article X if and only if the failure to timely give such notice is
materially prejudicial to the Indemnifying Party's ability to adequately defend
such claim or Third Party Claim or proceeding (and the Indemnifying Party did
not otherwise have knowledge of such claim or Third Party Claim or proceeding)
or if the notice was not given prior to the expiration of any applicable time
limitation periods set forth in Section 10.1 or Section 10.2, as applicable.
ARTICLE XI
TERMINATION

41

--------------------------------------------------------------------------------




Section 11.1    Termination. This Agreement may be terminated at any time prior
to the Closing:
(a)    by the mutual written consent of the Buyer and the Seller;
(b)    by the Buyer in writing, without Liability of the Buyer on account of
such termination (provided the Buyer is not otherwise in material default or in
material breach of this Agreement), if the Closing shall not have occurred on or
before July 1, 2013 (the "Outside Date");
(c)    by the Seller in writing, without Liability of the Seller on account of
such termination (provided that the Seller is not otherwise in material default
or in material breach of this Agreement), if the Closing shall not have occurred
on or before the Outside Date;
(d)    by the Buyer in writing, if satisfaction of any of the conditions in
Section 7.1 or Section 7.2 is or becomes impossible (other than by reason of the
Buyer's failure to comply with its obligations under this Agreement) and the
Buyer has not waived in writing such condition on or before the Closing;
(e)    by the Seller in writing, if satisfaction of any of the conditions in
Section 7.1 or Section 7.3 is or becomes impossible (other than by reason of the
Seller's or the Seller's failure to comply with any of its obligations under
this Agreement) and the Seller has not waived in writing such condition on or
before the Closing;
(f)    by the Buyer in writing, in the event of any material breach of this
Agreement by the Seller, which breach remains uncured ten (10) days following
written notice by the Buyer to the Seller of such breach;
(g)    by the Seller in writing, in the event of any material breach of this
Agreement by the Buyer, which breach remains uncured ten (10) days following
written notice by the Seller to the Buyer of such breach; or
(h)    by any Party if any court, judicial authority or Governmental Authority
of competent jurisdiction shall have enacted, promulgated, enforced or entered
any injunction, order, decree or ruling, taken any other action or failed to
take any other action which, in any such case, has become final and
non‑appealable and has the effect of making the consummation of the transactions
contemplated by this Agreement illegal, or otherwise preventing or prohibiting
consummation of such transactions; provided, however, that the provisions of
this Section 11.1(h) shall not be available to any Party unless such Party shall
have used commercially reasonable efforts to oppose any such action or to have
such action vacated or made inapplicable to the transactions contemplated by
this Agreement.
Section 11.2    Effect of Termination. Except as otherwise provided in this
Agreement, in the event of termination of this Agreement pursuant to Section
11.1, all obligations under this Agreement shall terminate and shall be of no
further force or effect; provided, however, that (a) the rights and obligations
of the Parties set forth in Article X, this Section 11.2, Article XII and
Article XIII, inclusive, shall survive such termination, and (b) no termination
of this Agreement shall release, or be construed as releasing, any Party from
any Liability to any other Party which may have arisen under this Agreement
prior to termination or for any breach of this Agreement.
ARTICLE XII
DEFINITIONS
Section 12.1    Definitions. As used in this Agreement:

42

--------------------------------------------------------------------------------




"Accounts Receivable" of any Person means (a) all trade accounts receivable and
other rights to payment from customers of such Person, (b) all other accounts or
notes receivable of such Person, and (c) any claim, remedy or other right
related to any of the foregoing.
"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such Person. For the purposes of this definition, a Person shall
be deemed to control another Person if such Person owns or has dispositive power
over, directly or indirectly, more than twenty five percent (25%) of the voting
Equity Interests of the other Person.
"Business Day" means any day other than a Saturday, a Sunday or other day on
which banks in the city of Chicago, Illinois are permitted or required by
applicable Law to close.
"Buyer Indemnified Parties" means the Buyer and its Representatives, successors
and permitted assigns.
"Cash on Hand" means all cash and cash equivalents, calculated as of 12:01 a.m.
ET on the date of calculation. For avoidance of doubt, Cash on Hand (i) will be
calculated net of issued but uncleared checks and drafts, and (ii) will include
checks and drafts deposited for the account of the Seller which have not cleared
as of the date of determination.
"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended.
"Code" means the Internal Revenue Code of 1986, as amended.
"Consent" means any approval, consent, ratification, waiver, or other
authorization.
"Contract" means any written agreement, note, mortgage, indenture, lease, deed
of trust, license, plan, instrument or other contract.
"Corporate Services Assets" means those services provided by the Seller to
perform legal, finance, accounting, information technology, human resources or
other administrative services or functions for the benefit of the Business,
wherever located, and by whomever possessed.
"Equity Interests" means (a) any partnership interests, (b) any membership
interests or units, (c) any shares of capital stock, (d) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing entity, (e) any
subscriptions, calls, warrants, options, or commitments of any kind or character
relating to, or entitling any Person or entity to purchase or otherwise acquire
membership interests or units, capital stock, or any other equity securities,
(f) any securities convertible into or exercisable or exchangeable for
partnership interests, membership interests or units, capital stock, or any
other equity securities, or (g) any other interest classified as an equity
security of a Person.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
"ERISA Affiliate" means any Person that is included in a controlled group of
companies within which the Seller is also included, as provided in Section
414(b) of the Code; or which is a trade or business under common control with
the Seller, as provided in Section 414(c) of the Code; or which constitutes a
member of an affiliated service group within which the Seller is also included,
as provided in Section 414(m) of the Code; or which is required to be aggregated
with the Seller pursuant to regulations issued under Section 414(o) of the Code.

43

--------------------------------------------------------------------------------




"FTC" means the United States Federal Trade Commission.
"Fundamental Representations" means the representations and warranties contained
in Section 3.1 (Organization and Qualification), Section 3.2 (Authorization;
Enforceability), Section 3.3 (No Violation), Section 3.7 (Taxes), clause (a) of
Section 3.10 (Personal Property), clauses (a) and (b) of Section 3.11
(Intellectual Property), and Section 3.21 (Brokers).
"GAAP" means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.
"General Enforceability Exceptions" means those exceptions to enforceability due
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar Laws affecting the enforcement of creditors' rights generally, and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
"Governmental Authority" means the United States or any state, provincial,
county, municipal, city, local or foreign government, or any instrumentality,
division, subdivision, department, agency or authority of any thereof having
competent jurisdiction over any of the Seller, the Buyer or the transactions
contemplated by this Agreement, as applicable.
"HSR Act" means collectively, if and as applicable, Section 7A of the Clayton
Act (Title II of the Hart‑Scott‑Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder).
"Indebtedness" means, with respect to any Person, all Liabilities in respect of:
(a) borrowed money; (b) indebtedness evidenced by bonds, notes, debentures or
similar instruments (c) capitalized lease obligations; and (d) interest,
premium, penalties and other amounts owing in respect of the items described in
the foregoing clauses (a) through (d). For avoidance of doubt, and
notwithstanding the foregoing, Indebtedness does not include (i) intercompany
indebtedness of the Seller to or from any of its Affiliates, (ii) trade payables
and expenses incurred in the Ordinary Course of Business, (iii) obligations
related to leases that are or should be (in accordance with GAAP) accounted for
as operating leases, or (iv) conditional sale and payment over time
arrangements.
"Individual Email Histories" means all electronic mail sent and received since
December 1, 2011, via any electronic mail account owned or controlled by the
Seller, by any of the Hired Employees other than Jake Skidmore, Chris Cameron,
Kevin Sharrar, Sat Bir Khalsa, David Fowler and Jim Gaspar to the extent
described in the Transition Services Agreement.
"Intellectual Property" means all of the following and similar intangible
property and related proprietary rights, interests and protections, however
arising, foreign or domestic, pursuant to the Law of any jurisdiction throughout
the world: (a) all designs and inventions (whether patentable or unpatentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, patent disclosures, letters patent, utility
models, pending patent applications and provisional applications, together with
all issuances, reissuances, continuations, continuations‑in‑part, reissues,
revisions, divisions, extensions, and reexaminations and renewals thereof,
foreign or domestic; (b) all trademarks, service marks, trade dress and other
proprietary indicia of goods and services, logos, designs, shapes,
configurations, slogans, trade names, brand names, assumed names, corporate
names, Internet domain names and websites (whether or not trademarks, registered
in any generic top level domain by any authorized private registrar or
Governmental Authority), and rights in telephone numbers, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, whether registered, unregistered or arising by
applicable Law, and all registrations and applications for registration of such
trademarks, including intent-to-use applications, and all issuances, extensions
and renewals of such registrations and applications, foreign or domestic;
(c) all original works of authorship in any medium of expression, whether or not
published, all copyrightable works, all copyrights (whether registered,
unregistered or arising by applicable Law), and all applications, registrations,
issuances, extensions and renewals in connection therewith, (d) all mask works
and all applications, registrations, issuances, extensions and renewals in

44

--------------------------------------------------------------------------------




connection therewith, (e) all trade secrets and confidential or proprietary
business information (including ideas, research and development, know‑how,
recipes, formulas, compositions, manufacturing and production processes and
techniques, technical data or information, designs, devices, methods, processes,
compositions, discoveries, technology, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including source code, executable
code, data, databases, and related documentation, excluding so‑called "shrink
wrap" or "click wrap" software), (g) all other proprietary rights, and (h) all
copies and tangible embodiments of any of the foregoing (in whatever form or
medium), goodwill associated with any of the foregoing, licenses and sublicenses
granted or obtained with respect to any of the foregoing, rights under any of
the foregoing, including rights to sue at law or in equity and all remedies
against infringements of any of the foregoing, rights to protection or extension
of interests in any of the foregoing under all applicable Laws.
"Inventory" of any Person means (i) all finished goods, all work‑in‑process,
intermediaries, goods in transit, raw materials, ingredients, spare parts,
components, merchandise, packaging materials, labels, and all other materials
and supplies used or held for use by such Person in the production of goods or
products, together with all attachments, accessories, replacements,
substitutions, additions and improvements to any of the foregoing; and
(ii) bills of lading, warehouse receipts or documents of title relating to,
covering or evidencing any right, title, interest or claim in or to any of the
foregoing.
"IRS" means the Internal Revenue Service of the United Stated Department of the
Treasury.
"Law" means each provision of any currently implemented Federal, state or local
law, statute, ordinance, order, decree code, rule or regulation, or other
requirement having the force of law promulgated or issued by any Governmental
Authority and, where applicable, any interpretation thereof by any authority
having jurisdiction with respect thereto or charged with the administration
thereof.
"Lease" means any lease, sublease or other Contract relating to the occupancy of
any improved space on any Real Property.
"Leased Real Property" means the Real Property leased by Seller and utilized in
the conduct of the Business and located at: (i) 2545 Prairie Road, Eugene,
Oregon, (ii) 2689 Prairie Road, Eugene, Oregon, (iii) 29548 Airport Road,
Eugene, Oregon, and (iv) 3420 E Shea Boulevard, Suite 115, Phoenix, Arizona.
"Liability" means any liability or obligation, of whatever kind or nature
(whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, due or to become due),
including any liability for Taxes.
"Licenses and Permits" means any licenses, permits, certificates, notifications,
exemptions, classifications, registrations, franchises, approvals, orders or
similar authorizations, or any waivers of the foregoing, issued by any
Governmental Authority related to the Business.
"Lien" means any mortgage, deed of trust, pledge, hypothecation, hypothec,
assignment, deposit arrangement, right of others, claim, security agreement,
security interest, financing statement, encumbrance, lease, sublease, license,
occupancy agreement, adverse claim or interest, easement, covenant,
encroachment, burden, title defect, title retention agreement, voting trust
agreement, interest, equity, option, lien (statutory or otherwise), right of
first refusal, charge, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale or other title retention agreement.

45

--------------------------------------------------------------------------------




"Loss" or "Losses" means, with respect to any Person, all Liabilities, demands,
claims, orders, suits, actions, or causes of action, assessments, judgments,
losses, costs and expenses (including reasonable attorneys' fees and expenses)
sustained or incurred by such Person.
"Material Adverse Effect" or "Material Adverse Change" means any change, effect,
event, occurrence, state of facts or development that, individually or in the
aggregate, is materially adverse to the financial condition or results of
operations of the Business taken as a whole or the ability of the Seller to
consummate the transactions contemplated hereby; provided, however, that none of
the following first occurring after the date hereof shall be deemed in itself,
or in any combination, to constitute, and none of the following first occurring
after the date hereof shall be taken into account in determining whether there
has been or will be, a Material Adverse Effect or Material Adverse Change:
(a) any adverse change, effect, event, occurrence, state of facts or development
arising from or relating to (i) the announcement or pendency of the transactions
contemplated by this Agreement; (ii) changes affecting the industry or the
markets in which the Business participates, the United States economy as a whole
or the capital markets in general, in each case to the extent not
disproportionately or uniquely affecting the Business; (iii) changes in GAAP to
the extent not disproportionately or uniquely affecting the Business;
(iv) changes in Law, rules, regulations, orders, or other binding directives
issued by any Governmental Authority to the extent not disproportionately or
uniquely affecting the Business; (v) performance of compliance with the terms
of, or the taking of any action required by, this Agreement; or (vi) national or
international political or social conditions, including, the commencement,
continuation or escalation of a war, armed hostilities or other international or
national calamity or act of terrorism directly or indirectly involving the
United States of America; and (b) any adverse change in or effect on the
Business that is cured before the earlier of (1) the Closing Date and (2) the
date on which this Agreement is terminated pursuant to Section 11.1 hereof.
"Net Working Capital" means the current assets of the Business on a consolidated
basis, as of any given date of determination, minus the current liabilities of
the Business as determined pursuant to the methodology and limited to the
specific accounts and the related instructions set forth on Exhibit A.
"Ordinary Course of Business" means, in respect of any Person, the ordinary
course of such Person's business, as conducted by such Person in accordance with
past practice and undertaken by such Person in good faith and not for purposes
of evading any covenant or restriction in this Agreement or any Other Agreement.
"Organizational Documents" means (a) with respect to a corporation, the
certificate or articles of incorporation and bylaws; (b) with respect to any
other entity, any charter or similar document adopted or filed in connection
with the creation, formation or organization of such entity; and (c) any
amendment to any of the foregoing.
"Other Agreements" means each agreement, document, certificate and instrument
being executed or delivered pursuant to this Agreement, including the documents
and agreements to be delivered by the Parties pursuant to Article VIII hereof.
"Permitted Liens" means collectively, (i) Liens that are disclosed in the Latest
Balance Sheet, (ii) Liens for Taxes not yet delinquent or the validity of which
are being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established on the Latest Balance Sheet,
(iii) mechanics', workmen's, repairmen's, warehousemen's, processor's,
landlord's, carrier's, maritime, materialmen's, consignee's or other like Liens,
including all statutory Liens arising or incurred in the Ordinary Course of
Business for accounts not yet due and payable or which are being contested in
good faith and will be satisfied in the Ordinary Course of Business prior to the
Closing, (iv) Liens arising in connection with worker's compensation,
unemployment insurance, old age pensions and social security benefits which are
not overdue or are being contested in good faith by appropriate proceedings and
for which appropriate reserves have been established on the Latest Balance
Sheet, (v) any imperfection of title, easements, encroachments, covenants,
rights of way, defects, irregularities or encumbrances on title or similar Lien
which does not and would not, individually or in the aggregate, reasonably be
expected to impair in any material respect the operations of the Business,
(vi) licenses, leases and subleases of property and assets (other than the
Leased Real Property) in the Ordinary Course of Business listed on
Schedule 3.8(b), and (vii) Liens disclosed on the Schedules hereto.

46

--------------------------------------------------------------------------------




"Person" means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated association, corporation, limited liability company,
entity or Government Authority.
"Plans" means (a) all employee benefit plans as defined in Section 3(3) of
ERISA; and (b) all other pension, retirement, group insurance, severance pay,
deferred compensation, excess or supplemental benefit, vacation, stock option,
equity based compensation, phantom stock, material fringe benefit and incentive
plans, programs, or arrangements which are sponsored or maintained by the Seller
for the benefit of any current or former employee or independent contractor who
works or worked in the Business, or to which the Seller has any liability with
respect to or under or is a party.
"Purchase Orders" of any Person means definitive open purchase orders from
customers of such Person, relating to products or services provided by such
Person in the Ordinary Course of Business.
"Real Property" means all parcels and tracts of land, together with all
buildings, structures, fixtures and improvements located thereon (including
those under construction), and all privileges, rights, easements, hereditaments
and appurtenances belonging to or for the benefit of such land, if any,
including all easements appurtenant to and for the benefit of such land, and all
rights existing in and to any streets, alleys, passages and other rights‑of‑way
included thereon or adjacent thereto (before or after vacation thereof) and
vaults beneath any such streets, if any.
"Reasonable Efforts" means the good faith efforts that a reasonably prudent
Person desirous of achieving a result would use in similar circumstances to
ensure that such result is achieved as expeditiously as reasonably possible, but
without the requirement of incurring any material out‑of‑pocket expenses (other
than such Party's own legal or accounting fees) or of conceding any legally
enforceable rights in connection therewith.
"Representative" means, with respect to any Person, any director, manager,
officer, employee or similar person acting in a representative capacity for such
Person.
"Seller Indemnified Parties" means the Seller and its Representatives,
successors and assigns.
"Seller's Knowledge" or "Knowledge of the Seller" means any matter, fact, or
thing that is, as of the date hereof or the Closing Date, actually known to any
of the following individuals: Rich Scalise, Jim Gaspar, and Jim Wojciehowski.
"Settlement Agreements" means (a) that certain Settlement and Release Agreement
dated as of April 4, 2013 by and between the Seller and East West Tea Company,
LLC, an Oregon limited liability company (f/k/a Golden Temple of Oregon, LLC)
and (b) that certain Settlement and Release Agreement dated as of April 5, 2013
by and between the Seller and Bibiji Inderjit Kaur Puri.
"Subsidiary" means with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (b) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons owns a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity's gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation); and the term "Subsidiary" shall include all
Subsidiaries of such Subsidiary.

47

--------------------------------------------------------------------------------




"Tangible Personal Property" means machinery, equipment (including office
equipment), leasehold improvements, manufactured and purchased parts,
automobiles, trucks, tractors, forklifts, trailers, tools, jigs, dies, molds,
prototypes and models, fixtures, trade fixtures, computers and related software,
computer hardware and other systems hardware and networking communications
assets and other electronic data processing equipment, electronic equipment and
signs, furniture, office supplies, production supplies, spare parts, other
miscellaneous supplies and other tangible property of any kind used in the
Business.
"Target Net Working Capital" means Six Million Nine Hundred Seven Thousand
Dollars ($6,907,000).
"Tax" or "Taxes" means (a) any Federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, escheat, windfall profits, environmental (including taxes under
Section 59A of the Code), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value‑added,
alternative or add‑on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not,
and (b) any amounts described in clause (a) for which any Person may be jointly
or severally liable under applicable Law by virtue of its status as a member of
a consolidated, affiliated, combined or unitary group of taxpayers, or (c) any
amount described in clauses (a) or (b) that is payable pursuant to any
tax‑sharing agreement or any other agreement relating to the sharing,
indemnification or payment of any such amount.
"Tax Returns" means any return, declaration, report, claim for refund, or
information return or statement required to be filed with any Taxing Authority.
"Taxing Authority" means any governmental authority, domestic or foreign, having
jurisdiction over the assessment, determination, collection, or other imposition
of any Taxes.
"Transfer Taxes" means any and all transfer, documentary, sales, use, gross
receipts, stamp, value added, recording, escrow and other similar Taxes and fees
(including any penalties and interest) imposed or assessed as a result of the
transactions contemplated by this Agreement (including recording and escrow fees
and any Real Property or leasehold interest transfer or gains Tax and any
similar Tax).
"Transferred Cellular Phone Numbers" shall mean all cellular telephone numbers
owned or controlled by the Seller currently in use by any employee of the
Business.
"Transition Services Agreement" means that Transition Services Agreement,
substantially in the form of Exhibit B, to be executed and delivered by the
Seller and the Buyer on the Closing Date.

48

--------------------------------------------------------------------------------




"Treasury Regulation" means the regulations of the U.S. Department of the
Treasury promulgated under the Code, as such Treasury Regulations may be amended
from time to time. Any reference herein to a particular Treasury Regulation
means, where appropriate, the corresponding successor provision.
"WARN Act" means the Worker's Adjustment and Retraining Notification Act, 29
U.S.C. § 2101, et seq., and any similar state law.
ARTICLE XIII
MISCELLANEOUS
Section 13.1    Notices, Consents, etc. Any notices, consents or other
communications required to be sent or given hereunder by any of the Parties
shall in every case be in writing and shall be deemed properly served if and
when (a) delivered by hand, (b) transmitted by facsimile, E‑mail or other means
of electronic transmission, or (c) delivered by Federal Express or other express
overnight delivery service, or registered or certified mail, return receipt
requested, to the Parties at the addresses as set forth below or at such other
addresses as may be furnished in writing:
If to the Seller:
Hearthside Food Solutions, LLC
3250 Lacey Road; Suite 200
Downers Grove IL 60515
Attention: Richard G. Scalise
Telephone: (630) 967-3605
Facsimile: (630) 967-3649
E-mail: rscalise@hearthsidefoods.com


with a copy to:
DLA Piper LLP
203 N. LaSalle Street, Suite 1900
Chicago, Illinois 60601
Attention: Thomas H. Horenkamp
Telephone: (312) 368-3421
Facsimile: (312) 251-2878
E-mail: thomas.horenkamp@dlapiper.com


If to the Buyer:
Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, MO 63144
Attention: Robert V. Vitale
Telephone: 314-644-7601
Facsimile: 314-646-3367
E-mail: rob.vitale@postfoods.com


with a copy to:
Lewis, Rice & Fingersh, L.C.
600 Washington Ave., Suite 2500
St. Louis, MO 63101
Attention: Tom W. Zook
Telephone: 314-444-7671
Facsimile: 314-612-7671
E-mail: tzook@lewisrice.com




49

--------------------------------------------------------------------------------




Date of service of such notice shall be (i) the date such notice is delivered by
hand, facsimile, E‑mail or other form of electronic transmission, (ii) one
(1) Business Day following the delivery by express overnight delivery service,
or (iii) three (3) Business Days after the date of mailing if sent by certified
or registered mail.
Section 13.2    Severability. The unenforceability or invalidity of any
provision of this Agreement shall not affect the enforceability or validity of
any other provision. Upon such determination that any term or other provision is
unenforceable or invalid, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a legally acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
Section 13.3    Successors; Assignment. This Agreement will be binding upon, and
inure to the benefit of, the Parties hereto and their respective successors and
permitted assigns, but will not be assignable or delegable by any Party without
the prior written consent of the other Party; provided, however, that either
Party may assign any or all of its rights and interests hereunder to one or more
of its Affiliates or to its lenders for collateral security purposes without
such consent, but in such case no such assignment will relieve such Party of any
of its obligations hereunder; and provided further the Seller may sell, convey,
transfer or otherwise dispose of all or substantially all of its assets or
business or the assets or business of its successor or successors to any other
Person (whether or not affiliated with the Seller or its successor or
successors) so long as prior to or contemporaneous with the consummation of any
such sale of assets that occurs on or prior to the third anniversary of the
Closing Date (i) the Person which acquires such property enters into an
agreement with the Buyer in form and substance reasonably satisfactory to the
Buyer whereby such Person agrees to be bound by and observe and perform the
covenants and the other obligations of the Seller under this Agreement
(including under Article X) and the Other Agreements, (ii) the Seller deposits
into an escrow account at Wells Fargo Bank, N.A., or another financial
institution reasonably satisfactory to the Buyer, an amount of cash equal to
Eight Million Dollars ($8,000,000) less the aggregate amount of all indemnity
claims previously paid by the Seller to the Buyer Indemnified Parties under this
Agreement or the Other Agreements (the "Coverage Amount"), which Coverage Amount
shall be subject to the terms of an Escrow Agreement, in substantially the form
attached as Exhibit C to be entered into on or before the date of such escrow
deposit among the Seller, the Buyer and the escrow agent, and shall remain in
such escrow account until the earlier to occur of (1) the third anniversary of
the Closing Date, and (2) the date (but in any event no earlier than the 18
month anniversary of the Closing Date) on which the Seller or one of its
Representatives procures, at no cost to the Buyer, an environmental insurance
policy able to satisfy any Losses incurred by the Buyer Indemnified Parties
which Seller is obligated to indemnify pursuant to Article X as a result of any
breaches of the representations and warranties contained in Section 3.15 and
which policy shall be issued by an insurance company reasonably satisfactory to
the Buyer and shall contain the following terms: (x) the policy would remain in
effect until at least the third anniversary of the Closing Date, (y) the amount
of insured Losses covered under such policy would be equal to at least Eight
Million Dollars ($8,000,000) with a retention of not more than $250,000; and (z)
the Buyer shall be included as named insured under such policy; provided,
further, that any amounts remaining in the escrow account (less any unresolved
claims) shall be released to the Seller upon the earlier of the third
anniversary of the Closing and the date upon which evidence of receipt of the
environmental insurance policy described in clause (2) above shall have been
delivered to the Buyer, or (iii) any other arrangement reasonably satisfactory
to the Buyer is entered into to ensure the observance and performance of the
covenants and the other obligations of the Seller under this Agreement
(including under Article X) and the Other Agreements.
Section 13.4    Counterparts; Facsimile Signatures. This Agreement may be
executed simultaneously in multiple counterparts, each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument. This Agreement, any and all agreements and instruments executed and
delivered in accordance herewith, along with any amendments hereto or thereto,
to the extent signed and delivered by means of E‑mail, a facsimile machine or
other means of electronic transmission, shall be treated in all manner and
respects and for all purposes as an original signature, agreement or instrument
and shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.

50

--------------------------------------------------------------------------------




Section 13.5    Expenses. Each of the Seller and the Buyer shall bear and pay
for all of its own costs, fees and expenses (including legal, accounting,
investment banking, broker's, finder's and other professional or advisory fees
and expenses) incurred or to be incurred by it, in each case, in negotiating and
preparing this Agreement and the Other Agreements and in closing and carrying
out the transactions contemplated hereby and thereby. The Buyer shall pay all
costs, expenses, fees and charges relating to any environmental testing or
assessments. In addition, the Buyer shall pay all filing fees and expenses
attendant to the pre‑merger notification and report form to be filed by the
Seller with the FTC and the Antitrust Division of the U.S. Department of
Justice, as required by the HSR Act, and any other comparable laws or
regulations of other countries in connection with the transactions contemplated
by this Agreement.
Section 13.6    Governing Law. All matters relating to the interpretation,
construction, validity and enforcement of this Agreement shall be governed by
and construed in accordance with the domestic laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of Laws of any jurisdiction other than the State of Delaware.
Section 13.7    Table of Contents and Headings. The table of contents and
section headings of this Agreement are included for reference purposes only and
shall not affect the construction or interpretation of any of the provisions of
this Agreement.
Section 13.8    Entire Agreement; Amendments and Waivers. This Agreement, the
Recitals, the Schedules and the Exhibits attached hereto and the Other
Agreements (all of which shall be deemed incorporated in this Agreement and made
a part hereof), along with the Confidentiality Agreement (which shall terminate
on the Closing Date), set forth the entire understanding of the Parties with
respect to the transactions contemplated hereby, supersede all prior
discussions, understandings, agreements and representations and shall not be
modified or affected by any offer, proposal, statement or representation, oral
or written, made by or for any Party in connection with the negotiation of the
terms hereof. This Agreement may be modified only by subsequent instruments
signed by the Parties hereto. Neither the failure nor any delay by any Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver of such right, power, or privilege, and no single or partial exercise of
any such right, power, or privilege shall preclude any other or further exercise
of such right, power, or privilege or the exercise of any other right, power, or
privilege. To the maximum extent permitted by applicable Law, (i) no waiver that
may be given by a Party shall be applicable except in the specific instance for
which it is given; and (ii) no notice to or demand on one Party shall be deemed
to be a waiver of any right of the Party giving such notice or demand to take
further action without notice or demand.
Section 13.9    Third Parties. Nothing herein expressed or implied is intended
or shall be construed to confer upon or give to any Person, other than the
Parties to this Agreement, the Buyer Indemnified Parties or the Seller
Indemnified Parties and their respective successors and permitted assigns, any
rights or remedies under or by reason of this Agreement. This Agreement and all
provisions and conditions hereof are intended to be, and shall be, for the sole
and exclusive benefit of such Persons and for the benefit of no other Person.

51

--------------------------------------------------------------------------------




Section 13.10    Disclosure Generally. All Schedules attached hereto (and any
Schedules Updates) are incorporated herein and expressly made a part of this
Agreement as though completely set forth herein. All references to this
Agreement herein or in any of the Schedules shall be deemed to refer to this
entire Agreement, including all Schedules. References to any of the Schedules
shall be deemed to include any Schedules Updates. Information furnished in any
particular Schedule shall be deemed to be included in all other Schedules
relating solely to Article III representations and warranties in which the
information is required to be included, if such information can reasonably be
interpreted as having application to such other Schedule, notwithstanding the
absence of a cross‑reference contained therein. Neither the specification of any
dollar amount in any representation or warranty contained in this Agreement, nor
the inclusion of any specific item in a Schedule is intended to imply that such
amount, or any higher or lower amount, or the item so included or other items,
are or are not material, and no Party shall use the fact of the setting forth of
any such amount or the inclusion of any such item in any dispute or controversy
between the Parties as to whether any obligation, item or matter not included in
a Schedule is or is not material for purposes of the Agreement. Unless this
Agreement specifically provides otherwise, neither the specification of any item
or matter in any representation or warranty contained in this Agreement, nor the
inclusion of any specific item in a Schedule is intended to imply that such item
or matter, or other items or matters, are or are not in the Ordinary Course of
Business, and no Party shall use the fact of the setting forth or inclusion of
any such item or matter in any dispute or controversy between the Parties as to
whether any obligation, item or matter not included in a Schedule is or is not
in the Ordinary Course of Business for the purposes of this Agreement.
Section 13.11    Acknowledgment by the Buyer; Disclaimers.
(a)    The Buyer acknowledges that, except as set forth in this Agreement or the
Other Agreements, no promise or inducement was offered, by the Seller or any of
its Representatives, to the Buyer to induce it to consummate the transactions
contemplated by this Agreement.
(b)    The Buyer acknowledges and agrees that none of Seller, any other Person
acting on behalf of the Seller nor any of their respective Affiliates has made
any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Seller or the Business, except as
expressly set forth in Article III of this Agreement. The Buyer further
acknowledges and agrees that neither the Seller nor any other Person shall have
or be subject to any Liability to the Buyer or any other Person resulting from
the distribution to the Buyer, or the Buyer's use of, any information, document
or material made available to the Buyer or the Buyer's Representatives in
certain "data rooms," management presentations or any other form in expectation
of the transactions contemplated by this Agreement and not otherwise set forth
in a representation or warranty made by the Seller in Article III of this
Agreement or in any of the Other Agreements. With respect to all materials that
are described as having been made available or delivered to the Buyer, such
materials shall be deemed to have been delivered or made available to the Buyer
if the Buyer or any of its Representatives have been granted access to the
electronic dataroom established for the transactions contemplated by this
Agreement and hosted by DLA Piper LLP, or by transmitting such materials to the
Buyer or its Representatives by any other means of electronic or physical
delivery.
(c)    THE BUYER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE BUYER IS
PURCHASING THE PURCHASED ASSETS AND ASSUMING THE ASSUMED LIABILITIES "AS IS,
WHERE IS," AND THAT, EXCEPT AS SPECIFICALLY SET FORTH IN ARTICLE III OF THIS
AGREEMENT, ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE,
EXPRESS OR IMPLIED (INCLUDING ANY RELATING TO THE FUTURE OR HISTORICAL FINANCIAL
CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OR PROSPECTS OF THE
SELLER), ARE SPECIFICALLY DISCLAIMED BY THE SELLER. THE BUYER ACKNOWLEDGES THAT
IT DID NOT RELY ON ANY REPRESENTATION OR WARRANTY NOT CONTAINED IN ARTICLE III
OF THIS AGREEMENT WHEN MAKING ITS DECISION TO ENTER INTO THIS AGREEMENT AND WILL
NOT RELY ON ANY SUCH REPRESENTATION OR WARRANTY IN DECIDING TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

52

--------------------------------------------------------------------------------




(d)    In connection with the Buyer's investigation of the Business, the Buyer
or the Buyer's Representatives has received from or on behalf of the Seller
certain projections, including projected statements of operating revenues and
income from operations of the Business for the fiscal year ending December 31,
2013 and for subsequent fiscal years and certain business plan information for
such fiscal year and succeeding fiscal years. The Buyer acknowledges that there
are uncertainties inherent in attempting to make such estimates, projections and
other forecasts and plans, that the Buyer is familiar with such uncertainties,
that the Buyer is taking full responsibility for making its own evaluation of
the adequacy and accuracy of all estimates, projections and other forecasts and
plans so furnished to it (including the accuracy or veracity of purported
factual data contained therein or the reasonableness of the assumptions
underlying such estimates, projections and forecasts), and that the Buyer shall
have no claim against the Seller or any other Person with respect thereto.
Accordingly, neither the Seller nor the Seller's Representatives makes any
representations or warranties whatsoever with respect to such estimates,
projections and other forecasts and plans (including the accuracy or veracity of
purported factual data contained therein or the reasonableness of the
assumptions underlying such estimates, projections and forecasts).
Section 13.12    Interpretive Matters. Unless the context otherwise requires,
(a) all references to Articles, Sections, Schedules or Exhibits shall mean and
refer to Articles, Sections, Schedules or Exhibits in this Agreement, (b) each
accounting term not otherwise defined in this Agreement has the meaning assigned
to it in accordance with GAAP, (c) words in the singular or plural include the
singular and plural, and pronouns stated in either the masculine, feminine or
neuter gender shall include the masculine, feminine and neuter, (d) the term
"including" shall mean "including without limitation" (i.e., by way of example
and not by way of limitation), (e) all references to statutes and related
regulations shall include all amendments of the same and any successor or
replacement statutes and regulations, (f) references to "hereof", "herein",
"hereby" and similar terms shall refer to this entire Agreement (including the
Schedules, Schedules Updates and Exhibits hereto) (g) references to any Person
shall be deemed to mean and include the successors and permitted assigns of such
Person (or, in the case of a Governmental Authority, Persons succeeding to the
relevant functions of such Person), (h) references to "records" shall refer to
all information that is inscribed on a tangible medium or that is stored in an
electronic or other medium and is retrievable in perceivable form, (i) "or" is
used in the inclusive sense of "and/or," (j) the words "shall" and "will" have
the same meanings, and (k) whenever this Agreement refers to a number of days,
such number shall refer to calendar days, unless such reference is specifically
to "Business Days. "
Section 13.13    Construction. Each of the Parties acknowledges that it has been
represented by independent counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement and that it has executed the
same with consent and upon the advice of said independent counsel. The Parties
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent arises, this Agreement shall be
construed as if drafted jointly by the Parties, and no presumption or burden of
proof shall arise, or rule of strict construction applied, favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against the Party
that drafted it is of no application and is hereby expressly waived by the
Parties hereto.
Section 13.14    Submission to Jurisdiction. EACH OF THE PARTIES SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE CIRCUIT COURT FOR ST. LOUIS COUNTY, MISSOURI OR IN
THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI, IN ANY
ACTION OR PROCEEDING ARISING OUT OF, OR RELATING TO, THIS AGREEMENT, AGREES THAT
ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND AGREES NOT TO BRING ANY ACTION OR PROCEEDING ARISING OUT OF,
OR RELATING TO, THIS AGREEMENT IN ANY OTHER COURT. EACH OF THE PARTIES WAIVES
ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING
SO BROUGHT AND WAIVES ANY BOND, SURETY OR OTHER SECURITY THAT MIGHT BE REQUIRED
OF ANY OTHER PARTY WITH RESPECT THERETO. EACH PARTY AGREES THAT SERVICE OF
SUMMONS AND COMPLAINT OR ANY OTHER PROCESS THAT MIGHT BE SERVED IN ANY ACTION OR
PROCEEDING MAY BE MADE ON SUCH PARTY BY SENDING OR DELIVERING A COPY OF THE
PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS OF THE PARTY AND IN THE MANNER
PROVIDED FOR THE GIVING OF NOTICES IN SECTION 13.1. NOTHING IN THIS SECTION,
HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW. EACH PARTY AGREES THAT A FINAL JUDGMENT IN

53

--------------------------------------------------------------------------------




ANY ACTION OR PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
Section 13.15    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY HEREBY IRREVOCABLY WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER,
RELATED TO, BASED ON OR IN CONNECTION WITH THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT
OR CONTRACT OR OTHERWISE. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 13.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
Section 13.16    Specific Performance. The Parties agree that if any provision
of this Agreement is not performed in accordance with its terms or is otherwise
breached, irreparable harm would occur, no adequate remedy at law would exist,
and damages would be difficult to determine. Accordingly, it is agreed that the
Party not in breach shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement, and to the remedy of specific performance of the
terms and conditions hereof, in addition to any other remedies that may be
available, at law or in equity, by reason of such breach.
Section 13.17    Press Releases and Public Disclosures. Prior to and on the
Closing Date, the Seller and the Buyer shall coordinate all publicity relating
to the transactions contemplated by this Agreement, and no Party shall issue any
press release, publicity statement or other public notice relating to this
Agreement or transactions contemplated hereby without first obtaining the
written consent of the other Party to the issuance of such release, statement or
notice (which consent may not be unreasonably withheld, delayed or conditioned),
except (i) as such release or announcement may be required by Law or the rules
or regulations of any stock exchange, in which case the Party required to make
the release or announcement shall be obligated only to use commercially
reasonable efforts to consult with the other Party prior to issuing any such
press release, publicity statement or other public notice, and (ii) as to
announcements made by the Seller or the Buyer to their respective employees the
content of which is mutually agreeable to the Seller and the Buyer.

54

--------------------------------------------------------------------------------




Section 13.18    Time of the Essence. Time is of the essence with respect to all
time periods and dates set forth in or referenced in this Agreement and the
Other Agreements.
[Signature Page Follows]



55

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.
 
SELLER:
 
 
 
HEARTHSIDE FOOD SOLUTIONS, LLC
 
 
 
 
 
 
 
By:
/s/ Richard Scalise
 
Name:
Richard Scalise
 
Title:
Chairman, Chief Executive Officer
 
 
 
 
 
 
 
BUYER:
 
 
 
POST ACQUISITION SUB I, LLC
 
 
 
 
By:
/s/ Robert V. Vitale
 
Name:
Robert V. Vitale
 
Title:
Vice President



Post Holdings, Inc. hereby unconditionally guarantees
all of the Buyer's obligations under this Agreement:
 
 
 
POST HOLDINGS, INC.
 
 
 
 
 
 
 
By:
/s/ Robert V. Vitale
 
Name:
Robert V. Vitale
 
Title:
Chief Financial Officer
 








56